        Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 1 of 70



 1   JOINTLY SUBMITTED
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
 9   UNIVERSAL ENTERTAINMENT                    JOINT CLAIM CONSTRUCTION
     CORPORATION,                               AND PREHEARING STATEMENT
10                                              UNDER LOCAL PATENT RULE 1-15
                Plaintiff,
11                                              Case No. 2:18-cv-00585-RFB-GWF
          vs.
12
     ARUZE GAMING AMERICA, INC., AND
13   KAZUO OKADA,
14              Defendants.
15
                        JOINT CLAIM CONSTRUCTION
16
           AND PREHEARING STATEMENT UNDER LOCAL PATENT RULE 1-15
17
18

19
20
21
22
23
24
25
26
27
28


                                           1
            Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 2 of 70




 1          Pursuant to Local Patent Rule 1-15 and the Joint Discovery Plan and Scheduling Order
 2   entered by the Court [ECF No. 26] and Order Granting Stipulation re Discovery to Extend Case

 3   Schedule [ECF No. 80], Plaintiff and Defendant submit the following Joint Claim Construction and
 4   Prehearing Statement.
 5          Pursuant to Local Patent Rule 1-15 and the Court’s Scheduling Order [ECF No. 80],
 6   Universal Entertainment Corporation (“UEC” or “Plaintiff”), by and through its attorneys of record,
 7   the law firm of Polsinelli, and Defendant Aruze Gaming America, Inc. (“AGA”), by and through
 8   their attorneys of record, the law firms of Holland & Hart LLP and Klarquist Sparkman LLP, hereby
 9   submit the following joint claim construction and prehearing statement for certain terms in U.S. Pat.
10   Nos. RE46,472 (“the ‘472 Patent”), RE46,473 (“the ‘473 Patent”), 8,088,013 (“the ‘013 Patent”) and
11   8,246,047 (“the ‘047 Patent”) (collectively the “UEC Patents” or “Patents-in-Suit”), as well as the
12   parties’ respective evidence in support of those constructions.
13              Agreed Terms/Phrases
14          The parties agree that none of the asserted claims contain elements recited as a “means-” or
15   “step-plus-function,” to be governed by 35 U.S.C. § 112 ¶ 6.
16          The parties further agree on a construction for the following claim terms contended to require
17   construction:
18   ‘472 and ‘473 Patents
19      •   “operation table” (‘472 & ‘473 Patents, all claims)
20              o Construction: a table allowing operation of the slot machine.
21      •   “perimeter” (‘472 Patent, claims 1-21; ‘473 Patent, claims 14-29)
22              o Construction: plain and ordinary meaning.
23      •   “periphery” (‘473 Patent, claims 1-22)
24              o Construction: plain and ordinary meaning: perimeter.
25   ‘013 Patent
26      •   “first space” (claim 1)
27              o Construction: plain and ordinary meaning: three dimensional space.
28      •   “front portion of the second box” (claims 1, 12)

                                                        2
             Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 3 of 70




 1               o Construction: plain and ordinary meaning: front wall of the second box.
 2       •   “exhausting portion” (claim 1)

 3               o Construction: plain and ordinary meaning: an opening.
 4               Disputed Terms/Phrases
 5           The parties dispute the construction of the following terms/phrases. The tables below include
 6   each party’s proposed construction of each disputed term/phrase, together with an identification of
 7   references from the specification and/or prosecution history that support the respective proposed
 8   construction, and an identification of extrinsic evidence known to the party on which it intends to rely
 9   either to support its proposed construction or to oppose the other party’s proposed construction,
10   including dictionary definitions, and prior art. Each party reserves the right to rely on either parties’
11   cited evidence to support its proposed constructions. The parties acknowledge that the ‘472 Patent
12   and the ‘473 Patent include substantially the same disclosure within the specifications of these
13   patents and a citation to the specification of one patent is sufficient as to the specification of either
14   patent, notwithstanding any difference in line numbers between the patents. The table immediately
15   below presents disputed claim terms and phrases along with each party’s proposed constructions and
16   evidence. The parties agree that although the terms below are presented in isolation, claim terms and
17   phrases must be construed in view of the totality of the language of the claim in which the terms and
18   phrases appear. A further table below in Section E provides the context of the claims in whole with
19   those terms and phrases to be construed presented in boldface print. In addition, the parties intend to
20   present a technology tutorial concerning the UEC Patents during the Claim Construction hearing.
21   Additional UEC Statement:
22           Pursuant to LPR 1-14, UEC previously explained that it may submit supporting Declarations
23   of Mark C. Nicely and Nick Farley at the time it files its claim construction briefs. As set forth in the
24   UEC LPR 1-14 statement, Mr. Nicely and Mr. Farley will confirm that the terms should be construed
25   as proposed by UEC, and would support their opinions based on the claims, the written description,
26   and the prosecution history of the Asserted Patents, upon the level of skill of one of ordinary skill in
27   the art, and upon what was common knowledge at the time of the invention. Mr. Nicely and Mr.
28   Farley may also rely upon some or all of the extrinsic evidence identified by Defendants in their

                                                          3
             Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 4 of 70




 1   Claim Constructions and citations to evidence. A copy of the curriculum vitae, for each of Mr. Nicely
 2   and Mr. Farley respectively, were previously provided to Defendants.

 3           Further, UEC may include in the supporting Declarations of Mr. Nicely and Mr. Farley at the
 4   time it files its claim construction briefs, further opinions to rebut Defendants’ Claim Constructions
 5   and patentable weight conclusions. Mr. Nicely and Mr. Farley would support their opinions based on
 6   the claims, the written description, and the prosecution history of the Asserted Patents, upon the level
 7   of skill of one of ordinary skill in the art, and upon what was common knowledge at the time of the
 8   invention. Additionally, Mr. Nicely and Mr. Farley may also rely upon some or all of the extrinsic
 9   evidence identified by Defendants in their Claim Constructions and citations to evidence.
10   Additional AGA Statement:
11           As to the use of experts, AGA disagrees with UEC’s position that it may rely on the opinions
12   of expert, when such opinions have not been disclosed in the extrinsic evidence of LPR 1-14, except
13   to the extent the opinion is offered as rebuttal testimony. AGA’s disclosed expert, Mr. Dwight
14   Crevelt, would opine as to the level of ordinary skill in the art, as well as in rebuttal to UEC’s
15   arguments and experts. To the extent that the Court allows UEC to supplement the extrinsic evidence,
16   AGA reserves the right to use Mr. Crevelt’s testimony in support of its Claim Constructions.
17
                          ‘472 and ‘473 Patents
18
        #    ‘472/’473          UEC Proposed Construction & Evidence           AGA Proposed Construction &
19           Term/Phrase                                                       Evidence
        1.   “asymmetrically    Proposed Construction:                         Proposed Construction:
20           configured”
             ‘472:(claims 1-    Plain and ordinary meaning.                    Plain and ordinary meaning, i.e., not made
21           21)                                                               up of exactly similar parts facing each
             ‘473: (claims 1-   Intrinsic Evidence:                            other or around an axis or plane
22           9, 14-29)          [‘472 patent at 7: 19-27] –
                                A cutout 21, whose periphery is a concave      Extrinsic Evidence:
23                              recessed toward the cabinet 2, is provided     Asymmetrical:
                                on the left side (a side closer to the hinge   “not symmetrical” (Merriam-Webster’s
24                              30) of the front end portion of the            Concise Dictionary Large Print Edition,
                                operation table 5. A wrist rest 36 for         2006, p. 41, AGA00020452).
25                              supporting a wrist of the player 28 is
                                provided on the right side of the operation    “lacking symmetry” (Pocket Oxford
26                              table 5. The wrist rest 36 projects from the   English Dictionary, 2005, p. 48,
                                front end portion of the operation table 5     AGA00020502).
27                              toward the player 28. The front end of the     Asymmetry:
                                wrist rest 36 has a shape of a gentle arc
28                              swelling outwardly toward the player 28.       “lack of symmetry.” (Webster’s New
                                                                               World Portable Large Print Dictionary,

                                                                 4
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 5 of 70



     #    ‘472/’473          UEC Proposed Construction & Evidence             AGA Proposed Construction &
 1        Term/Phrase                                                         Evidence
                             [‘472 Prosecution History at p. 183-184 –        2007, p. 48, AGA00020574).
 2                           Response to 03/15/2010 FOA at p. 5-6] –
                             Contour of the support portion is                “lack of symmetry . . . condition of not
 3                           asymmetrically configured.                       being superimposable on a mirror image”
                                                                              (Webster’s Dictionary & Thesaurus for
 4                           [‘472 Prosecution History at p. 288 –            Home, School and Office, 2005, p. 24,
                             Response to 08/31/2009 NFOA at p. 5] –           AGA00020553).
 5                           Asymmetrical surface
                                                                              Symmetry:
 6                           [472 patent at FIGs. 2 and 3] -                  “the state in which one part exactly
                                                                              corresponds to another in size, shape and
 7                           Extrinsic Evidence:                              position, . . . symmetrical, symmetric,
                             [Merriam Webster Collegiate Dictionary           having symmetry,” (Webster’s Dictionary
 8                           (10th ed. 1997)] -                               & Thesaurus for Home, School and Office,
                             Asymmetrical: “not symmetrical”                  2005, p. 384, AGA00020569).
 9
                             Configure: “to set up for operation esp. in a    “balance of opposite parts in position or
                             particular way”                                  size.” (Webster’s New World Portable
10                                                                            Large Print Dictionary, 2007, p. 793,
                             Perimeter: “1 a: the boundary of a closed        AGA00020588).
11                           plane figure b: the length of a perimeter 2:
                             a line or strip bounding or protecting an        Symmetrical:
12                           area 3: outer limits”                            “made up of exactly similar parts facing
                                                                              each other or around an axis; showing
13                                                                            symmetry” (Pocket Oxford English
                             [The American Heritage Dictionary (4th           Dictionary, 2005, p. 925, AGA00020523).
14                           ed. 2006)] -
                             Asymmetrical: “Having no balance or              “Possessing symmetry; having similar or
15                           symmetry”                                        corresponding parts repeated on each side
                                                                              of a contained plane or around an axis.”
16                           Configure: “To design, arrange, setup, or        (Shorter Oxford English Dictionary, 6th
                             shape with a view to specific applications       Edition, 2007, p. 3146, AGA00020549).
17                           or uses”

18   2.   “recess”           Proposed Construction:                           Proposed Construction:
          ‘472: (claims 1-
19        21)                Plain and ordinary meaning.                      “indentation formed by cutting out.”
          ‘473: (claims
20        14-29)             Intrinsic Evidence:                              Intrinsic Evidence:
                             [‘472 patent, Abstract] –                        See Term, No. 3.
                             A gaming machine is provided, which
21                           includes a cabinet having a front opening, a     Extrinsic Evidence:
                             front door, a display device, an input           Recess:
22                           device and a controller. The front door is       “an indentation in a line or surface” (The
                             pivotably coupled to the cabinet via a hinge     Merriam-Webster Dictionary, 2005, p. 415,
23                           that is attached to a lateral end portion at a   AGA00020484).
                             front face of the cabinet, and opens and
24                           closes the front opening. The display            “indentation in a line or surface” (Merriam-
                             device is placed in the front face of the        Webster’s Concise Dictionary Large Print
25                           cabinet. The input device allows a player to     Edition, 2006, p. 537, AGA00020468).
                             perform operation related to the game. The
26                           front door has an operation table that           “any small depression or indentation”
                             projects forward from the cabinet. The           (Shorter Oxford English Dictionary, 6th
27                           input device is placed on the operation          Edition, 2007, p. 2486, AGA00020544).
                             table. A cutout is arranged such that a side
28                           portion of the operation table closer to the     “a small space set back in a wall or set into
                             hinge has a recess.                              a surface” (Pocket Oxford English

                                                              5
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 6 of 70



     #   ‘472/’473     UEC Proposed Construction & Evidence             AGA Proposed Construction &
 1       Term/Phrase                                                    Evidence
                                                                        Dictionary, 2005, p. 754, AGA00020519).
 2                     [‘472 patent at 1:56-2:3] –
                       In an aspect of the present invention, a
 3                     gaming machine is provided, which
                       includes a cabinet having a front opening, a
 4                     front door, a display device, an input
                       device and a controller. The front door is
 5                     pivotably coupled to the cabinet via a hinge
                       that is attached to a lateral end portion at a
 6                     front face of the cabinet, and opens and
                       closes the front opening. The display
 7                     device is placed in the front face of the
                       cabinet and displays information related to
 8                     a game. The input device allows a player to
                       perform operation related to the game. The
                       controller performs processing related to
 9
                       execution of the game in response to an
                       input to the input device. The front door
10                     has an operation table that projects forward
                       from the cabinet. The input device is
11                     placed at the operation table. A cutout is
                       arranged such that a side portion of the
12                     operation table closer to the hinge has a
                       recess.
13
                       [‘473 patent at 2: 13-16] –
14                     Since the cutout is arranged to be on the
                       closer side with respect to the hinge, the
15                     cutout comes close to an operation table of
                       an adjacent gaming machine when the front
16                     door is in an open position.

17                     [‘473 patent at 2: 23-24] –
                       In another aspect of the present invention, a
18                     gaming machine is provided, in which the
                       cutout is configured such that the operation
19                     table becomes hollow toward the cabinet.

20                     [‘472 patent at 2:37-58] –
                       In still another aspect of the present
                       invention, a gaming machine is provided,
21                     which includes a cabinet having a front
                       opening, a front door, a display device, a
22                     bet button, a start button, an input device, a
                       controller. The front door is pivotably
23                     coupled to the cabinet via a hinge that is
                       attached to a lateral end portion at a front
24                     face of the cabinet. The front door opens
                       and closes the front opening. The display
25                     device is placed in the front face of the
                       cabinet and displays information related to
26                     a game. The bet button allows a player to
                       bet an arbitrary amount of bets. The start
27                     button allows a game to start in response to
                       betting through the bet button. The input
28                     device has at least the bet button and the
                       start button. The controller performs

                                                         6
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 7 of 70



     #   ‘472/’473     UEC Proposed Construction & Evidence             AGA Proposed Construction &
 1       Term/Phrase                                                    Evidence
                       processing related to execution of the game
 2                     in response to an input to the input device.
                       The front door has an operation table that
 3                     projects forward from the cabinet. The
                       input device is placed at the operation
 4                     table. A cutout is arranged such that a first
                       side portion of the operation table closer to
 5                     the hinge has a recess. A rest portion for
                       allowing a player to rest a wrist is provided
 6                     at a second side portion opposite to the first
                       side portion. The start button is arranged so
 7                     as to be on a closer side with respect to the
                       rest portion on the operation table.
 8
                       [‘472 patent at 7: 19-32] –
                       A cutout 21, whose periphery is a concave
 9
                       recessed toward the cabinet 2, is provided
                       on the left side (a side closer to the hinge
10                     30) of the front end portion of the
                       operation table 5. A wrist rest 36 for
11                     supporting a wrist of the player 28 is
                       provided on the right side of the operation
12                     table 5. The wrist rest 36 projects from the
                       front end portion of the operation table 5
13                     toward the player 28. The front end of the
                       wrist rest 36 has a shape of a gentle arc
14                     swelling outwardly toward the player 28.
                       Since the spin button 14, which is
15                     frequently used by the player 28 to start
                       each game, is provided in a portion of the
16                     operation table 5 closer to the wrist rest 36,
                       as shown in FIG. 6, the gaming machine 1
17                     can alleviate fatigue experienced by the
                       player 28, allowing her to play a game for a
18                     longer time.

19                     [‘473 patent at 7: 35-41] –
                       However, a gaming machine 1 designed for
20                     left-handed players preferably has a wrist
                       rest 36 on the left portion of an operation
                       table 5. In this case, a cutout 21 is provided
21                     on the right portion of the operation table
                       5, and a front door 22 is pivotally attached
22                     to a cabinet 2 via a hinge 30 disposed on
                       the right portion of the cabinet 2.
23
                       [‘472 patent at 9: 36-49] –
24                     In this case, the cutout 21a on the left of
                       the operation table 5a of the first gamine
25                     machine 1a is likely to collide with the
                       right end of a wrist rest 36b on the right of
26                     the operation table 5b of the second
                       gaming machine 1b. Since a curved recess
27                     provided by the cutout 21a avoids
                       interference with the wrist rest 36b, and the
28                     cutout 21a of the first gaming machine 1a
                       is spaced a given distance from the wrist

                                                        7
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 8 of 70



     #    ‘472/’473          UEC Proposed Construction & Evidence           AGA Proposed Construction &
 1        Term/Phrase                                                       Evidence
                             rest 36b of the adjacent second gaming
 2                           machine 1b, the front door 22a of the first
                             gaming machine 1a can be opened enough
 3                           to perform easy maintenance inside the
                             cabinet. Furthermore, since this can save
 4                           spacing between the adjacent gaming
                             machines 1a and 1b, it is possible to
 5                           increase the number of gaming machines 1
                             that can be installed in a given area
 6                           available for installation.

 7                           [472 patent at FIGs. 2 and 3] –

 8                           [JP Original 2007-160632 at [0015]] –
                             …a cutaway part 21 is provided on the
                             hinge 30 side of the end edge of the front
 9
                             side of the operation table 5. Therefore,
                             even when the front surface door 22 is
10                           opened in a condition where a plurality of
                             gaming machines 1 are adjacently
11                           arranged, the operation table 5a provided
                             on one gaming machine 1a will not come
12                           into contact with the operation table 5b of
                             another adjacent gaming machine 1b, and
13                           therefore the front surface door can be
                             sufficiently opened and maintenance inside
14                           the cabinet can easily be performed….

15                           [JP2007-160632 at paragraph [0041]] –
                             A cut away part 21 formed as a curved
16                           recess in the side of the cabinet 2 was
                             provided on the left side where it the hinge
17                           30 is provided on the end edge of the front
                             side of the operation table 5, and a placing
18                           part 36 where a hand of a player 28 can be
                             placed is provided on the right side of the
19                           operation table where the hinge 30 is not
                             provided. The placing part 36 is formed so
20                           as two protrude toward the player 28 side
                             from the front end edge of the operation
                             table 5, and the front end edge is formed
21                           with a slight arc shape that protrudes
                             toward the side of the player.
22
                             Extrinsic Evidence:
23                           [Merriam Webster Collegiate Dictionary
                             (10th ed. 1997)] -
24                           Recess: “indentation”

25                            [The American Heritage Dictionary (4th
                             ed. 2006)] -
26                           Recess: “An indentation or hollow”

27   3.   “cutout”           Proposed Construction:                         Proposed Construction:
          ‘473: (claims 1-
28        13)                Plain and ordinary meaning.                    Plain and ordinary meaning i.e., “a space
                                                                            where something has been cut out” and “a

                                                             8
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 9 of 70



     #   ‘472/’473     UEC Proposed Construction & Evidence   AGA Proposed Construction &
 1       Term/Phrase                                          Evidence
                       Intrinsic Evidence:                    part that has been cut out.”
 2                     See Term # 2
                                                              Intrinsic Evidence:
 3                     Extrinsic Evidence:                    “A cutout is arranged such that a side
                       See Term # 2                           portion of the operation table closer to the
 4                                                            hinge has a recess.” (’472, 2:1-3. See also,
                                                              Abstract, Summary of the Invention
 5                                                            (multiple instances of “cutout”), 2:53-54,
                                                              3:33-35)
 6
                                                              “A cutout 21, whose periphery is a concave
 7                                                            recessed toward the cabinet 2, is provided
                                                              on the left side (a side closer to the hinge
 8                                                            30) of the front end portion of the
                                                              operation table 5.” (’472, 7:19-22)
 9
                                                              “In this case [machine for right-handed
                                                              players], a cutout 21 is provided on the
10                                                            right portion of the operation table 5, and a
                                                              front door 22 is pivotally attached to a
11                                                            cabinet 2 via a hinge 30 disposed on the
                                                              right portion of the cabinet 2.” (’472, 7:38-
12                                                            41)

13                                                            “The description is focused on a relation
                                                              between a cutout 21a of the first gaming
14                                                            machine 1a and an operation table 5b of the
                                                              second gaming machine 1b, while a front
15                                                            door 22a of the first gaming machine 1a is
                                                              an open position.” (’472, 9:23-27.)
16
                                                              “In this case, the cutout 21a on the left of
17                                                            the operation table 5a of the first gamine
                                                              machine 1a is likely to collide with the
18                                                            right end of a wrist rest 36b on the right of
                                                              the operation table 5b of the second
19                                                            gaming machine lb. Since a curved recess
                                                              provided by the cutout 21a avoids
20                                                            interference with the wrist rest 36b, and the
                                                              cutout 21a of the first gaming machine 1a
                                                              is spaced a given distance from the wrist
21                                                            rest 36b of the adjacent second gaming
                                                              machine 1b, the front door 22a of the first
22                                                            gaming machine 1a can be opened enough
                                                              to perform easy maintenance inside the
23                                                            cabinet.” (’472, 9:36-45)

24                                                            “Applicant has further revised the language
                                                              of previously patented claim 1 to substitute
25                                                            the term "cutout portion" with "recessed
                                                              portion" so as to clarify that the operation
26                                                            table is not necessarily produced as a result
                                                              of the specific act of cutting/cutting out,
27                                                            which may have been incorrectly inferred
                                                              by the use of the phrase "cutout portion" in
28                                                            the original claims.” (’472 FH at
                                                              AGA00001756)

                                                 9
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 10 of 70



     #     ‘472/’473          UEC Proposed Construction & Evidence   AGA Proposed Construction &
 1         Term/Phrase                                               Evidence

 2                                                                   “With further specific regard to amended
                                                                     independent claim 6, such claim has been
 3                                                                   further amended to substitute "cutout" in
                                                                     favor of "first recessed side portion" and
 4                                                                   "second protruding portion" so as to clarify
                                                                     that the operation table is not necessarily
 5                                                                   produced as a result of the specific act of
                                                                     cutting/cutting out, which may have been
 6                                                                   incorrectly inferred by the use of the phrase
                                                                     "cutout." Applicant has further amended
 7                                                                   such claim to delete reference to the width
                                                                     of the "cutout." Applicant has further
 8                                                                   amended such claim for clarity. It is
                                                                     respectfully submitted that the amendments
                                                                     to remove the above-described limitations
 9
                                                                     serves to broaden the claim and the scope
                                                                     of the patent.” (’472 FH at AGA00001756)
10
                                                                     “Finally, with further specific regard to
11                                                                   amended independent claim 10, such claim
                                                                     has been further amended to substitute
12                                                                   "cutout portion" and "protruding portion"
                                                                     in favor of "recess" and "protrusion" so as
13                                                                   to clarify that the operation table is not
                                                                     necessarily produced as a result of the
14                                                                   specific act of cutting/cutting out, which
                                                                     may have been incorrectly inferred by the
15                                                                   use of the phrase "cutout portion."” (’472
                                                                     FH at AGA00001756)
16
                                                                     “Applicant has otherwise amended such
17                                                                   claim to substitute "cutout portion" with
                                                                     "recess" to clarify that the operation table
18                                                                   is not necessarily produced as a result of
                                                                     the specific act of cutting/cutting out.”
19                                                                   (’472 FH at AGA00001758. See also id. at
                                                                     AGA00001758-1760)
20
                                                                     Extrinsic Evidence:
                                                                     Cutout:
21                                                                   “A space or outline where something has
                                                                     been cut out” (Shorter Oxford English
22                                                                   Dictionary, 6th Edition, 2007, p. 590,
                                                                     AGA00020531).
23
                                                                     “a shape cutout of a board or paper”
24                                                                   (Pocket Oxford English Dictionary, 2005,
                                                                     p. 217, AGA00020506).
25   4.    “formed”           Proposed Construction:                 Proposed Construction:
           ‘473: (claims 1-
26         17)                Plain and ordinary meaning             “shaped by cutting out.”

27                            Intrinsic Evidence:                    Extrinsic Evidence:
                              See Term #1                            Formed: past tense of “form.”
28
                              [‘472 patent at 3:33-35] –             Form:

                                                           10
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 11 of 70



     #     ‘472/’473          UEC Proposed Construction & Evidence           AGA Proposed Construction &
 1         Term/Phrase                                                       Evidence
                              A cutout 21 is arranged to lie on a closer     “give form or shape to” (Merriam-
 2                            side of the front periphery of the operation   Webster’s Concise Dictionary Large Print
                              table 5 with respect to the hinge 30.          Edition, 2006, p. 252, AGA00020459).
 3
                              [‘472 patent at 3:60-62] - The cabinet 2 is    “shape” (Webster’s Dictionary &
 4                            formed in a rectangular parallelepiped         Thesaurus for Home, School and Office,
                              having an opening 29 in a front face           2005, p. 149, AGA00020559).
 5                            thereof. The front door 22 that closes the
                              opening 29 is pivotally attached to the        “bring together parts to create something”
 6                            cabinet 2 by way of a hinge 30 provided on     (Pocket Oxford English Dictionary, 2005,
                              a left side end portion of the front face of   p. 354, AGA00020511).
 7                            the
                              cabinet 2.                                     “to shape” (Webster’s New World Portable
 8                                                                           Large Print Dictionary, 2007, p. 311,
                              [‘472 patent at 7: 19-22] –                    AGA00020581).
                              A cutout 21, whose periphery is a concave
 9
                              recessed toward the cabinet 2, is provided     “to give form or shape to” (The Merriam-
                              on the left side (a side closer to the hinge   Webster Dictionary, 2005, p. 195,
10                            30) of the front end portion of the            AGA00020480).
                              operation table 5.
11                                                                           See Term No. 3
                              [472 patent at FIGs. 2 and 3] -
12
                              Extrinsic Evidence:
13                            [Concise Oxford American Dictionary
                              (2006)] -
14                            Periphery: the outer limits or edge of an
                              area or object
15
                              [Merriam Webster Collegiate Dictionary
16                            (10th ed. 1997)] -
                              Toward: “in the direction of”
17
                              [The American Heritage Dictionary (4th
18                            ed. 2006)] -
                              Toward: “In the direction of.”
19
20   5.    “closer”           Proposed Construction:                         Proposed Construction:
           ‘472: (claims 6-
           9, 18-21)          Plain and ordinary meaning.                    Plain and ordinary meaning, i.e., “a
21         ‘473: (claims 6-                                                  comparative adjective form of “close,”
           9)                 Intrinsic Evidence:                            such that something is closer to a point if it
22                                                                           is nearer to the point than a specified
                              [‘472 patent at 1:64-2:3] –                    reference” or “nearer than”
23                            The controller performs processing related
                              to execution of the game in response to an     Extrinsic Evidence:
24                            input to the input device. The front door      Close:
                              has an operation table that projects forward   “near” (Merriam-Webster’s Concise
25                            from the cabinet. The input device is          Dictionary Large Print Edition, 2006, p.
                              placed at the operation table. A cutout is     118, AGA00020463).
26                            arranged such that a side portion of the
                              operation table closer to the hinge has a      “near, in time or place” (Webster’s
27                            recess.                                        Dictionary & Thesaurus for Home, School
                                                                             and Office, 2005, p. 71, AGA00020555).
28                            [‘472 patent at 2: 12-21] –
                              Since the cutout is arranged to be on the      “only a short distance away or apart in

                                                              11
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 12 of 70



     #    ‘472/’473     UEC Proposed Construction & Evidence             AGA Proposed Construction &
 1        Term/Phrase                                                    Evidence
                        closer side with respect to the hinge, the       space or time” (Pocket Oxford English
 2                      cutout comes close to an operation table of      Dictionary, 2005, p. 161, AGA00020503).
                        an adjacent gaming machine when the front
 3                      door is in an open position. The gaming          “very near in position; in or nearly in
                        machine allows the operation table to be         contact” (Shorter Oxford English
 4                      spaced a certain distance from the               Dictionary, 6th Edition, 2007, p. 433,
                        operation table of the adjacent gaming           AGA00020529).
 5                      machine so as to avoid collision.
                                                                         “near together” (Webster’s New World
 6                      [‘472 patent at 2: 59-61] –                      Portable Large Print Dictionary, 2007, p.
                        The gaming machine described above,              152, AGA00020576).
 7                      which has the frequently used start button
                        on the closer side with respect to the rest      -er (suffix):
 8                      portion, allows the player to continue the       “used to form the comparative degree of
                        game for a longer period of time by              adjectives and adverbs of one or two
                        alleviating fatigue of the player.               syllables” (The Merriam-Webster
 9
                                                                         Dictionary, 2005, p. 166, AGA00020479).
                        [‘472 patent at 2: 53-58] –
10                      A cutout is arranged such that a first side      “used to form the comparative degree form
                        portion of the operation table closer to the     of adjectives and adverbs and esp. those of
11                      hinge has a recess. A rest portion for           one or two syllables” (Merriam-Webster’s
                        allowing a player to rest a wrist is provided    Concise Dictionary Large Print Edition,
12                      at a second side portion opposite to the first   2006, p. 215, AGA00020458).
                        side portion. The start button is arranged so
13                      as to be on a closer side with respect to the    “forming the comparative of adjectives (as
                        rest portion on the operation table.             in bigger) and adverbs (as in faster)”
14                                                                       (Pocket Oxford English Dictionary, 2005,
                        [‘472 patent at 3: 33-35] –                      p. 301, AGA00020509).
15                      A cutout 21 is arranged to lie on a closer
                        side of the front periphery of the operation     “Forming compar. of adjectives and
16                      table 5 with respect to the hinge 30.            adverbs, now esp. of words of one syllable
                                                                         and occas. of two . . ..” (Shorter Oxford
17                      [‘472 patent at 7: 8-10] –                       English Dictionary, 6th Edition, 2007, p.
                        The upper face of the operation table 5 is       857, AGA00020535).
18                      tilted so as to make a portion closer to a
                        player 28 lower than that closer to the
19                      cabinet 2.

20                      [‘472 patent at 7: 19-27] –
                        A cutout 21, whose periphery is a concave
                        recessed toward the cabinet 2, is provided
21                      on the left side (a side closer to the hinge
                        30) of the front end portion of the
22                      operation table 5. A wrist rest 36 for
                        supporting a wrist of the player 28 is
23                      provided on the right side of the operation
                        table 5. The wrist rest 36 projects from the
24                      front end portion of the operation table 5
                        toward the player 28. The front end of the
25                      wrist rest 36 has a shape of a gentle arc
                        swelling outwardly toward the player 28.
26
                        [‘472 patent at 8: 63-66] –
27                      Since the speakers 20L and 20R are
                        arranged to lie at the front face of the
28                      cabinet 2, they are allowed to be closer to
                        the player 28 compared to when they are

                                                         12
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 13 of 70



     #    ‘472/’473     UEC Proposed Construction & Evidence           AGA Proposed Construction &
 1        Term/Phrase                                                  Evidence
                        disposed on the side faces of the cabinet 2.
 2
                        [472 patent at FIGs. 2 and 3] -
 3
                        [JP Original 2007-160632 at [0015]] –
 4                      …a cutaway part 21 is provided on the
                        hinge 30 side of the end edge of the front
 5                      side of the operation table 5. Therefore,
                        even when the front surface door 22 is
 6                      opened in a condition where a plurality of
                        gaming machines 1 are adjacently
 7                      arranged, the operation table 5a provided
                        on one gaming machine 1a will not come
 8                      into contact with the operation table 5b of
                        another adjacent gaming machine 1b, and
                        therefore the front surface door can be
 9
                        sufficiently opened and maintenance inside
                        the cabinet can easily be performed…”
10
                        [JP2007-160632 at paragraph [0041]] –
11                      A cut away part 21 formed as a curved
                        recess in the side of the cabinet 2 was
12                      provided on the left side where it the hinge
                        30 is provided on the end edge of the front
13                      side of the operation table 5, and a placing
                        part 36 where a hand of a player 28 can be
14                      placed is provided on the right side of the
                        operation table where the hinge 30 is not
15                      provided. The placing part 36 is formed so
                        as two protrude toward the player 28 side
16                      from the front end edge of the operation
                        table 5, and the front end edge is formed
17                      with a slight arc shape that protrudes
                        toward the side of the player.
18
                        [JP2007-160632 at paragraph [0053]] –
19                      Therefore, the speakers 20L, 20R that are
                        held by the speaker spaces 26L, 26R are
20                      provided on the front of the cabinet 2, and
                        thus the position of the speakers 20L, 20R
                        will be at a location that is closer to the
21                      player as compared to the case where the
                        speakers 20L, 20R are provided to the side
22                      of the cabinet 2, and therefore the player
                        can be stimulated by sound with an
23                      elevated feel.

24                      Furthermore, the position of the speakers is
                        at a location closer to the player without
25                      causing the operation table 5 to protrude
                        toward the front more than is necessary,
26                      and therefore the player can be stimulated
                        by sound with an elevated feel.
27                      Furthermore, the speakers can be provided
                        a location closer to the player without
28                      causing the operation table to protrude
                        toward the front more than is necessary.

                                                        13
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 14 of 70



     #     ‘472/’473           UEC Proposed Construction & Evidence          AGA Proposed Construction &
 1         Term/Phrase                                                       Evidence

 2                             Extrinsic Evidence:
                               [Concise Oxford English Dictionary
 3                             (2006)] –
                               Close: “1 a short distance away or apart in
 4                             space or time”

 5   6.    “substantially”     Proposed Construction:                        Proposed Construction:
           ‘472: (claims 3,
 6         7, 8, 11, 12, 20)   Plain and ordinary meaning.                   Plain and ordinary meaning, i.e., “in
           ‘473: (claims 3,                                                  essence, in total effect, to all intents and
 7         4, 7, 8, 11, 12,    Intrinsic Evidence:                           purposes”
           14-29)              [‘472 patent at 6: 49-52] –
 8                             The coin tray 16 extends across               Extrinsic Evidence:
                               substantially the entire width of the lower   Substantially:
 9                             front door 33 and accumulates the coins       “In essentials, to all intents and purposes,
                               discharged from the coin hopper installed     in the main” (Shorter Oxford English
                               inside the cabinet 2.                         Dictionary, 6th Edition, 2007, p. 3088,
10                                                                           AGA00020548).
                               [‘472 patent at 8: 21-24] –
11                             The size of the speaker space 26R provided    “considerably” “for the most part, mainly”
                               in the exterior frame 19R is substantially    (Pocket Oxford English Dictionary, 2005,
12                             the same as the size of the speaker 20R.      p. 911, AGA00020522).

13                             Extrinsic Evidence:                           “in essence, in total effect, to all intents and
                               [Merriam Webster Collegiate Dictionary        purposes” (Webster’s Dictionary &
14                             (10th ed. 1997)] -                            Thesaurus for Home, School and Office,
                               Substantially: “being largely but not         2005, p. 377, AGA00020568).
15                             wholly that which is specified”

16   7.    “adjacent”          Proposed Construction:                        Proposed Construction:
           ‘472: (claims
17         10-14, 17)          Plain and ordinary meaning.                   Plain and ordinary meaning, i.e., “near or
           ‘473: (claims                                                     next to.”
18         10-13)              Intrinsic Evidence:
                               [‘472 patent at 2: 4-7] –                     Extrinsic Evidence:
19                             The gaming machine described above that       Adjacent:
                               can allow the operation table to avoid        “situated near or next” (The Merriam-
20                             collision with an operation table of an       Webster Dictionary, 2005, p. 7,
                               adjacent gaming machine while the front       AGA00020475).
21                             door is in an open position.
                                                                             “situated near or next” (Merriam-Webster’s
                               [‘472 patent at 2: 17-19] –                   Concise Dictionary Large Print Edition,
22                             The gaming machine allows the operation       2006, p. 9, AGA00020451).
                               table to be spaced a certain distance from
23                             the operation table of the adjacent gaming    “Lying near (to), adjoining, contiguous
                               machine so as to avoid collision.             (to)” (Shorter Oxford English Dictionary,
24                                                                           6th Edition, 2007, p. 28, AGA00020528).
                               [JP2007-160632 at paragraph [0009]] –
25                             Therefore, even when the front surface        “near or next to something else” (Pocket
                               door of the gaming machine is open, the       Oxford English Dictionary, 2005, p. 10,
26                             operation table of one gaming machine         AGA00020501).
                               does not come into contact with the
27                             operation table of another adjacent gaming    “near (to)” (Webster’s Dictionary &
                               machine via the cutaway, and therefore the    Thesaurus for Home, School and Office,
28                             front surface door can be sufficiently        2005, p. 7, AGA00020475).
                               opened and maintenance inside the cabinet

                                                               14
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 15 of 70



     #     ‘472/’473       UEC Proposed Construction & Evidence           AGA Proposed Construction &
 1         Term/Phrase                                                    Evidence
                           can easily be performed.                       “near or next” (Webster’s New World
 2                                                                        Portable Large Print Dictionary, 2007, p.
                           Extrinsic Evidence:                            10, AGA00020573).
 3                         [Concise Oxford American Dictionary
                           (2006)] –
 4                         Adjacent: 1 next to or adjoining something
                           else.
 5
 6
 7   8.    “proximate”     Proposed Construction:                         Proposed Construction:
           ‘472: (claims                                                  Plain and ordinary meaning, i.e., “very
 8         10-14, 17)      Plain and ordinary meaning.                    near, nearest, immediately next to.”
           ‘473: (claims
 9         10-13, 23-29)   Intrinsic Evidence:                            Extrinsic Evidence:
                           [‘472 patent at 2: 1-3] –                      Proximate:
                           A cutout is arranged such that a side          “very near” (The Merriam-Webster
10                         portion of the operation table closer to the   Dictionary, 2005, p. 399, AGA00020483).
                           hinge has a recess.
11                                                                        “very near” (Merriam-Webster’s Concise
                           [‘472 patent at 2: 12-21] –                    Dictionary Large Print Edition, 2006, p.
12                         Since the cutout is arranged to be on the      518, AGA00020467).
                           closer side with respect to the hinge, the
13                         cutout comes close to an operation table of    “Next, before, or after, nearest, (in space,
                           an adjacent gaming machine when the front      serial order, a chain of causation, a train of
14                         door is in an open position. The gaming        thought, quality, time, etc.); immediately
                           machine allows the operation table to be       adjacent, immediate.” (Shorter Oxford
15                         spaced a certain distance from the             English Dictionary, 6th Edition, 2007, p.
                           operation table of the adjacent gaming         2385, AGA00020543).
16                         machine so as to avoid collision. In this
                           way, the gaming machine allows the front       “closest in space, time, or relationship”
17                         door to be opened enough to perform easy       (Pocket Oxford English Dictionary, 2005,
                           maintenance inside the cabinet.                p. 725, AGA00020518).
18
                           [‘472 patent at 9: 39-45] –                    “nearest or next” (Webster’s Dictionary &
19                         Since a curved recess provided by the          Thesaurus for Home, School and Office,
                           cutout 21a avoids interference with the        2005, p. 300, AGA00020564).
20                         wrist rest 36b, and the cutout 21a of the
                           first gaming machine 1a is spaced a given
                           distance from the wrist rest 36b of the
21                         adjacent second gaming machine 1b, the
                           front door 22a of the first gaming machine
22                         1a can be opened
23                         [JP2007-160632 at paragraph [0009]] –
                           Therefore, even when the front surface
24                         door of the gaming machine is open, the
                           operation table of one gaming machine
25                         does not come into contact with the
                           operation table of another adjacent gaming
26                         machine via the cutaway, and therefore the
                           front surface door can be sufficiently
27                         opened and maintenance inside the cabinet
                           can easily be performed.
28
                           Extrinsic Evidence:

                                                           15
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 16 of 70



     #     ‘472/’473          UEC Proposed Construction & Evidence            AGA Proposed Construction &
 1         Term/Phrase                                                        Evidence
                              [Concise Oxford American Dictionary
 2                            (2006)] -
                              Proximal: situated nearer to the center of
 3                            the body or the point of attachment.
     9.    “minimize”         Proposed Construction:                          Proposed Construction:
 4         ‘473: (claim 10)
                              Plain and ordinary meaning.                     Plain and ordinary meaning, i.e., “reduce to
 5                                                                            the smallest possible amount, extent, or
                              Intrinsic Evidence:                             degree.”
 6                            [‘472 patent at 2:4-9, 12-21] –
                              The gaming machine described above that         Extrinsic Evidence:
 7                            can allow the operation table to avoid          Minimize:
                              collision with an operation table of an         “to reduce or keep to a minimum” (The
 8                            adjacent gaming machine while the front         Merriam-Webster Dictionary, 2005, p. 313,
                              door is in an open position. In this way, the   AGA00020481).
 9                            gaming machine allows the front door to be
                              opened enough to perform an easy                “reduce to a minimum” (Merriam-
                              maintenance inside the cabinet. In addition,    Webster’s Concise Dictionary Large Print
10                            since it is possible to save spacing between    Edition, 2006, p. 408, AGA00020462).
                              juxtaposed gaming machines, the number
11                            of gaming machines installed in a given         “Reduce to the smallest possible amount,
                              area available for installation can be          extent, or degree.” (Shorter Oxford English
12                            increased. Since the cutout is arranged to      Dictionary, 6th Edition, 2007, p. 1789,
                              be on the closer side with respect to the       AGA00020538).
13                            hinge, the cutout comes close to an
                              operation table of an adjacent gaming           “reduce something to the smallest possible
14                            machine when the front door is in an open       amount or degree” (Pocket Oxford English
                              position. The gaming machine allows the         Dictionary, 2005, p. 575, AGA00020513).
15                            operation table to be spaced a certain
                              distance from the operation table of the        “reduce to or estimate at a minimum”
16                            adjacent gaming machine so as to avoid          (Webster’s New World Portable Large
                              collision. In this way, the gaming machine      Print Dictionary, 2007, p. 493,
17                            allows the front door to be opened enough       AGA00020583).
                              to perform easy maintenance inside the
18                            cabinet.                                        Minimum:
                                                                              “the least quantity assignable, admissible
19                            [‘472 patent at 2:25-36] –                      or possible” (The Merriam-Webster
                              The gaming machine, which has the cutout        Dictionary, 2005, p. 313, AGA00020481).
20                            configured as described above, allows the
                              operation table to avoid collision with an      “lowest quantity or amount” (Merriam-
                              operation table of an adjacent gaming           Webster’s Concise Dictionary Large Print
21                            machine even if the cutout comes close to       Edition, 2006, p. 408, AGA00020462).
                              the operation table of the adjacent gaming
22                            machine. In this way, the gaming machine        “Reduce to the smallest possible amount,
                              allows the front door to be opened enough       extent, or degree.” (Shorter Oxford English
23                            to perform easy maintenance inside the          Dictionary, 6th Edition, 2007, p. 1789,
                              cabinet. In addition, the gaming machine        AGA00020538).
24                            allows spacing relative to an adjacent
                              gaming machine to be saved, thereby             “smallest quantity possible” “lowest or
25                            increasing the number of gaming machines        least possible” (Webster’s New World
                              to be installed in a given area available for   Portable Large Print Dictionary, 2007, p.
26                            installation.                                   493, AGA00020583).

27                            [‘472 patent at 3: 3-5] –
                              FIG. 1 is an enlarged view illustrating
28                            juxtaposed gaming machines with a front
                              door of one gaming machine in an open

                                                              16
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 17 of 70



     #    ‘472/’473     UEC Proposed Construction & Evidence            AGA Proposed Construction &
 1        Term/Phrase                                                   Evidence
                        position;
 2
                        [‘472 patent at 3:10-12] –
 3                      FIG. 4 is a perspective view illustrating
                        gaming machines juxtaposed with a front
 4                      door of one gaming machine in an open
                        position;
 5
                        [‘472 patent at 3:33-45] –
 6                      A cutout 21 is arranged to lie on a closer
                        side of the front periphery of the operation
 7                      table 5 with respect to the hinge 30. When
                        a plurality of gaming machines 1 is
 8                      juxtaposed and a front door 22 is opened,
                        an operation table 5a of a first gaming
                        machine 1a does not collide with an
 9
                        operation table 5b of a second gaming
                        machine 1b which is adjacent to the first
10                      gaming machine 1a. Accordingly, the
                        gaming machine 1 allows the front door 22
11                      to be opened enough for an easy
                        maintenance inside the cabinet.
12                      Furthermore, this can make spacing
                        between the adjacent gaming machines
13                      smaller, and increase the number of
                        gaming machines 1 which can be installed
14                      in a given installation area.

15                      [‘472 patent at 9: 21-27] –
                        A description is given of a case where first
16                      and second gaming machines 1a and 1b are
                        juxtaposed with reference to FIGS. 1 and 4.
17                      The description is focused on a relation
                        between a cutout 21a of the first gaming
18                      machine 1a and an operation table 5b of the
                        second gaming machine 1b, while a front
19                      door 22a of the first gaming machine 1a is
                        an open position.
20
                        [‘472 patent at 9:36-45] –
                        In this case, the cutout 21a on the left of
21                      the operation table 5a of the first gamine
                        machine 1a is likely to collide with the
22                      right end of a wrist rest 36b on the right of
                        the operation table 5b of the second
23                      gaming machine 1b. Since a curved recess
                        provided by the cutout 21a avoids
24                      interference with the wrist rest 36b, and the
                        cutout 21a of the first gaming machine 1a
25                      is spaced a given distance from the wrist
                        rest 36b of the adjacent second gaming
26                      machine 1b, the front door 22a of the first
                        gaming machine 1a can be opened enough
27                      to perform easy maintenance inside the
                        cabinet. Furthermore, since this can save
28                      spacing between the adjacent gaming
                        machines 1a and 1b, it is possible to

                                                        17
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 18 of 70



     #    ‘472/’473         UEC Proposed Construction & Evidence           AGA Proposed Construction &
 1        Term/Phrase                                                      Evidence
                            increase the number of gaming machines 1
 2                          that can be installed in a given area
                            available for installation.
 3
                            [472 patent at FIGs. 2 and 3] –
 4
                            [JP2007-160632 at paragraph [0009]] –
 5                          Therefore, even when the front surface
                            door of the gaming machine is open, the
 6                          operation table of one gaming machine
                            does not come into contact with the
 7                          operation table of another adjacent gaming
                            machine via the cutaway, and therefore the
 8                          front surface door can be sufficiently
                            opened and maintenance inside the cabinet
                            can easily be performed.
 9
                            [JP2007-160632 at paragraph [0015]] –
10                          “…a cutaway part 21 is provided on the
                            hinge 30 side of the end edge of the front
11                          side of the operation table 5. Therefore,
                            even when the front surface door 22 is
12                          opened in a condition where a plurality of
                            gaming machines 1 are adjacently
13                          arranged, the operation table 5a provided
                            on one gaming machine 1a will not come
14                          into contact with the operation table 5b of
                            another adjacent gaming machine 1b, and
15                          therefore the front surface door can be
                            sufficiently opened and maintenance inside
16                          the cabinet can easily be performed…”.
     10. “protrusion”       Proposed Construction:                         Proposed Construction:
17       ‘472: (claims 1-
         21)                Plain and ordinary meaning                     Plain and ordinary meaning, i.e.,
18                                                                         “something that juts or sticks out beyond a
                            Intrinsic Evidence:                            surface.”
19                          See Term #1
                                                                           Extrinsic Evidence:
20                          Extrinsic Evidence:                            Protrusion:
                            [Merriam Webster Collegiate Dictionary         “something that protrudes or sticks out”
                            (10th ed. 1997)] -                             (Pocket Oxford English Dictionary, 2005,
21                          Protrusion: “something that protrudes”         p. 724, AGA00020517).
22                          Protrude: “to jut out from the surrounding     “That which protrudes; a thing that is
                            surface or context”                            protruded.” (Shorter Oxford English
23                                                                         Dictionary, 6th Edition, 2007, p. 2382,
                            [The American Heritage Dictionary (4th         AGA00020541).
24                          ed. 2006)] -
                            Protrusion: “Something that protrudes”         Protrude: “Extend beyond or above a
25                                                                         surface; stick out; project.” (Shorter Oxford
                            Protrude: “To push or thrust outward. –intr.   English Dictionary, 6th Edition, 2007, p.
26                          To jut out”                                    2382, AGA00020541).

27                                                                         Protrude: “jut out” (Webster’s New World
                                                                           Portable Large Print Dictionary, 2007, p.
28                                                                         629, AGA00020585).


                                                           18
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 19 of 70



     #     ‘472/’473       UEC Proposed Construction & Evidence          AGA Proposed Construction &
 1         Term/Phrase                                                   Evidence
                                                                         Protrude: “stick out or cause to stick out”
 2                                                                       (Merriam-Webster’s Concise Dictionary
                                                                         Large Print Edition, 2006, p. 517,
 3                                                                       AGA00020466).

 4
 5                    ‘013 Patent

 6
     #     ‘013 Patent     UEC Proposed Construction & Evidence          AGA Proposed Construction &
 7         Term/Phrase                                                   Evidence

 8
     1.    “communicate”   Proposed Construction:                        Proposed Construction:
 9
                           Plain and ordinary meaning:                   Plain and ordinary meaning:
10                                                                       exchange, transmit

11
                           Intrinsic Evidence:                           Intrinsic Evidence:
12
                           [‘013 patent at 9: 13-15] –                   “the gaming machine can discharge the
13                         A space in the CPU cabinet 50                 heat dissipated by the control board and the
                           communicates with a housing space 63 via      components via the communicating
                           the communicating portion 542 and/or the      portion” (’013, 2:51-53).
14                         communicating portion 544, respectively.
                                                                         “A space in the CPU cabinet 50
15                          [JP2007-169775 at [0079]] - Air within
                                                                         communicates with a housing space 63 via
                                                                         the communicating portion 542 and/or the
                           the CPU cabinet 50 is linked to the storage
16                         space 63 through the first communication
                                                                         communicating portion 544, respectively”
                                                                         (’013, 9:12-15).
                           part 542 and the second communication
17                         part 544, both of which are formed at the     “Furthermore, the internal space of the
                           cabinet front part 54.                        CPU cabinet 50 communicates with the
18                                                                       housing space 63 via the first
                                                                         communicating portion 542 and the second
19                         Extrinsic Evidence:                           communicating portion 544 formed in the
                                                                         cabinet front portion 54. In this way, as
20                         [Merriam Webster Collegiate Dictionary        shown by a broken arrow 773, heat in the
                           (10th ed. 1997)]-                             CPU cabinet 50 can be exhausted outside
21                         Communicate: “3 to cause to pass from one     of the main control unit 49 via the first
                           to another ... 3 to open into each other:     communicating portion 542 and the second
22                         connect”                                      communicating portion 544, the housing
                                                                         space 63, and the exhausting portion 617”
23                                                                       (’013,10: 46-50).
                                                                         “In addition, a plurality of the gaming
24                                                                       machines 1 as configured above are
                                                                         installed in an amusement facility such as a
25                                                                       casino and are communicably connected to
                                                                         a server for monitoring these gaming
26                                                                       machines. In this case, the second
                                                                         information outputted from the
27                                                                       abovementioned second sensor switch 341
                                                                         is transmitted to the server and stored as a
28                                                                       log in memory provided on the server.”


                                                         19
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 20 of 70



     #    ‘013 Patent   UEC Proposed Construction & Evidence   AGA Proposed Construction &
 1        Term/Phrase                                          Evidence

 2
                                                               (’013, 15:25-31).
 3
                                                                “Furthermore, the internal space of the
                                                               CPU cabinet 50 communicates with the
 4
                                                               housing space 63 via the first
                                                               communicating portion 542 and the second
 5                                                             communicating portion 544 formed in the
                                                               cabinet front portion 54. In this way, as
 6                                                             shown by a broken arrow 773, heat in the
                                                               CPU cabinet 50 can be exhausted outside
 7                                                             of the main control unit 49 via the first
                                                               communicating portion 542 and the second
 8                                                             communicating portion 544, the housing
                                                               space 63, and the exhausting portion 617.”
 9                                                             (’013, 10:42-50).

10
                                                               Extrinsic Evidence:
11                                                             [Merriam Webster Collegiate Dictionary
                                                               (10th ed. 1997)]-
12                                                             Communicate: “3 to cause to pass from one
                                                               to another ... 3 to open into each other:
13                                                             connect”

14                                                             Communicate:
                                                                    “give or exchange information”
15                                                                  (Webster’s New World Dictionary,
                                                                    2007, p. 164, AGA00020577).
16
                                                                    “share or exchange information”
                                                                    (Pocket Oxford English Dictionary,
17
                                                                    2005, p. 174, AGA00020504).
18                                                             “exchange information or opinions”
                                                               (Merriam-Webster’s Concise Dictionary,
19                                                             2006, p. 127, AGA00020454).

20
21
22
23
24
25
26
27
28

                                                 20
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 21 of 70



     #     ‘013 Patent          UEC Proposed Construction & Evidence             AGA Proposed Construction &
 1         Term/Phrase                                                           Evidence

 2
     2.    “flapping            Proposed Construction:                           Proposed Construction:
 3         portion”
                                Plain and ordinary meaning:                      Plain and ordinary meaning:
 4          “the first box      [the first box has] a portion that extends       the portion of the shelf that extends
           has a flapping       between the inner walls of the cabinet, and      downward toward the front portion of the
 5         portion that         also extends downward toward the front           second box.
           extends from the     portion of the second box.
 6         first inner wall
           to the second
 7         inner wall and       Intrinsic Evidence:                              Intrinsic Evidence:
           extends
                                                                                 “In addition, a front end portion of the
 8         downward             [‘013 patent at 11: 43-46] –
                                                                                 lower shelf board 26 is folded to form into
           toward the front     The flapping portion 261 horizontally
                                                                                 a flapping portion 261.” (’013, 11:41-43).
 9         portion of the       extends between both ends of an inner wall
           second box”          of the cabinet 2, and also extends               “the second locking part locks the flapping
                                downward toward the front portion of the         portion such that the front member is
10         (claim 12)           main control unit 49.                            maintained in a closed position” (’013
                                                                                 patent, 4:65-67).
11                              [JP2007-169775 at [0085]] –
                                As shown in Fig. 7, on the surface of the
12                              cabinet lower part 29 side of the lower          Extrinsic Evidence:
                                shelf board 26, two guide members 31a
13                              and 31b extending in the front-back              Flap:
                                direction within the cabinet 2 are provided              “something broad and hinged or
14                              in parallel with each other, and a switch                attached on one side only [...] as the
                                unit 34 is provided in between those guide               seal of an envelope” (Shorter Oxford
15                              members 31a and 31b. Each of the guide                   English Dictionary, 2007, p. 980,
                                members 31a and 31b has a U-shaped                       AGA00020536).
16                              guide groove as well as a concave part 32a
                                or 32b formed. The front end part of the         “a piece attached to something by one side
                                                                                 only” (Pocket Oxford English Dictionary,
17                              lower shelf board 26 is bent to form a
                                                                                 2005, p. 341, AGA00020510).
                                hanging part 261. The hanging part 261
18                              bridges between the inner wall on the one
                                end side of the cabinet 2 and the inner wall
19                              on the other side of the same horizontally
                                and extends downward toward the main
20                              control unit 49.

                         ‘047 Patent
21
22
     #     ‘047 Patent          UEC Proposed Construction &                    AGA Proposed Construction & Evidence
23         Term/Phrase          Evidence
     1.    “wherein each        Plain and ordinary meaning.                    Proposed Construction: two or more
24         of the reel sheets                                                  identical symbols appearing serially, without
           includes one         wherein each of the reel sheets includes       any intervening different symbols, on the reel
           symbol               one mark or character appearing                sheet.
25         appearing            serially, at least two times, without any
           serially, at least   intervening different mark or character        Intrinsic Evidence:
26         two times,
           without any          Intrinsic Evidence:                            ’047 Patent, Figures 1 & 3-8.
27         intervening
           different            [‘047 patent at 2: 63 – 3: 3] -                “When two or more such identical symbols
28         symbol”              According to the invention, there is           appear in sequence, even if the symbols are
                                provided a display for game having a           moved at a fairly high rate of speed, the
                                                               21
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 22 of 70



     #    ‘047 Patent        UEC Proposed Construction &                    AGA Proposed Construction & Evidence
 1        Term/Phrase        Evidence
          (claims 1, 3, 7,   display portion for movable indication of      player can distinguish such repetition of a
 2        8, 10)             a plurality of symbols necessary for the       symbol in the sequence.” ’047 Patent,
                             game in a certain direction, wherein a         Abstract
 3                           special kind of symbol among the
                             plurality of symbols is indicated in such      “On reel sheets 100L, 100C, and 1008, of
 4                           manner that two or more identical              FIG. 1, a plurality of symbols are arranged in
                             symbols appear recognizably                    a predetermined sequence as a symbol row
 5                           successively in the direction to be moved      drawn on each sheet. Since only a set of
                             on the display portion for a player to         sequential three sequential “bell” symbols are
 6                           perform an effective stop operation.           arranged among 21 symbols in a symbol row
                                                                            of reel sheet 100L, the three “ bell” symbols
 7                           [‘047 patent at 3: 4-8] -                      appear recognizably serially one after another
                             In the display portion, plural kinds of        once rotation of a reel that is provided with
 8                           symbols necessary for the game are             reel sheet 100L. Since only a set of three
                             indicated while the display is moving.         sequential “plum” symbols are arranged in
                             The player sometimes cannot easily             the symbol row of reel sheet 100C, the three
 9
                             distinguish the symbols from one another       “plum” symbols appear recognizably serially
                             when the player watches the symbols            one after another once rotation of a reel that
10                           moving at high speed.                          is provided with reel sheet 100C. Also, since
                                                                            only a set of three sequential “cherry”
11                           [‘047 patent at 3: 9-17] -                     symbols appear recognizably serially one
                             According to the invention, a special          after another once rotation of a reel that is
12                           kind of symbol is indicated in such            provided with reel sheet 100R, the
                             manner that two or more of identical           sequentially arranged special symbols
13                           symbols one after another in the direction     recognizably appear and permit a player to
                             of movement of the display. When two           perform an effective [s]top operation.” ’047
14                           or more identical symbols are appeared         Patent, 5:31-46
                             successively, even if the symbols are
15                           moved at a relatively high speed, the          “Each reel sheet includes, as part of the
                             player can distinguish the special symbol      serially arranged symbols, at at least one
16                           as it is. As the result, for example, in the   location on the reel sheet, a single symbol
                             slot machine in which the CT is adopted,       that appears serially at least twice without
17                           the player can carry out relatively easily     any intervening different symbol. In the
                             top operation such as push button              described embodiment of the patent
18                           operation with good timing.                    application there are three appearances of
                                                                            each such repeating symbol on each reel
19                           [‘047 patent at 3: 18-25] -                    sheet. Likewise, in that described
                             In the display for game according to the       embodiment, there are three reels.” ’047 FH
20                           invention, a game state is established to      at AGA00001104)
                             be not advantageous to a player if the
                             special kind of symbol is contained in a       “There are two fundamental limitations of
21                           combination of symbols indicated on the        claim 17 with regard to the arrangement of
                             display portion when movement of the           the symbols on the reel sheets.
22                           symbols has been stopped. The player           1. Each reel sheet includes one symbol
                             can easily see the special kind of symbol      appearing serially, at least two times, without
23                           and can relatively easily carry out the        any different intervening symbol; and
                             stop operation with good timing not to         2. Each symbol of the plurality of symbols
24                           indicate the symbol as a stop symbol.          appears on each of the reel sheets. (’047 FH
                                                                            at AGA0000930) (emphases in original).
25                           [‘047 patent at 3: 26-35] -
                             In the display for game according to the       Ugawa fails to disclose the conjunction of
26                           invention, a game state is established to      these two conditions. That failure is not
                             be advantageous to a player if the special     happenstance, but intentional, in Ugawa,
27                           kind of symbol is contained in a               demonstrating that claim 17 is patentable
                             combination of symbols indicated on the        over Ugawa. As shown in Figure 22 of
28                           display portion when movement of the           Ugawa, Ugawa's three reel sheets include as
                             symbols has been stopped. The player           symbols a bell, the number 7, a bar, and a

                                                             22
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 23 of 70



     #    ‘047 Patent   UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        can relatively easily carry out the stop     watermelon. No pair of these reel sheets is
 2                      operation with good timing to indicate       within or suggests claim 17. (’047 FH at
                        the symbol as a stop symbol and can          AGA0000930)
 3                      realize an indication of combination of
                        stop symbols advantageous to the player,     Considering the left and center reel sheets of
 4                      for example, corresponding to “big hit,”     Figure 22 of Ugawa as a plurality of reel
                        “middle hit” or “small hit.”                 sheets, it is apparent that neither of conditions
 5                                                                   1 and 2 is fulfilled. Condition 1 is not met by
                        [‘047 patent at 3: 36-51] -                  the center reel sheet because there is no
 6                      In the display for game of this invention,   symbol appearing at least twice without any
                        first, second and third symbols among        intervening different symbol on that reel
 7                      the special kind of symbols are indicated    sheet. Condition 2 is not met because the
                        in such manner that two or more of           watermelon symbol does not appear on the
 8                      identical symbols be appeared serially       left reel sheet. Considering the left and right
                        one after another in first, second and       reel sheets of Figure 22 of Ugawa, condition
                        third columns, respectively, the first       2 is not met. The left reel sheet, as already
 9
                        symbol being a constituent of a specified    indicated, does not include the watermelon
                        combination of symbols that is indicated     symbol so that each symbol of the plurality of
10                      on the display portion when movement         symbols does not appear on each of the reel
                        of the symbols has been stopped, the         sheets. Likewise, the right reel sheet does not
11                      second symbol being a constituent of         include the bell symbol, also failing to meet
                        another specified combination of             condition 2. (’047 FH at AGA0000930)
12                      symbols that is indicated on the display
                        portion when movement of the symbols         The final potential combination of two of the
13                      has been stopped, and the third symbol       reel sheets of Figures 22 of Ugawa is the
                        being a constituent of the other specified   center reel sheet and the right reel sheet. As
14                      combination of symbols that is indicated     already described, the center reel sheet does
                        on the display portion when movement         not meet condition 1 because there is no
15                      of the symbols has been stopped. In this     repetition of any symbol at least twice
                        case, a player can recognize and             without any intervening different symbol.
16                      distinguish the special kinds of symbols     The right reel sheet, as already mentioned,
                        from the other symbols in the columns,       does not meet condition 2 because the bell
17                      respectively.                                symbol does not appear, meaning that each
                                                                     symbol of the plurality of symbols does not
18                      [‘047 patent at 3: 52-58] -                  appear on each of the reel sheets. (’047 FH at
                        For example, in a display portion of a       AGA0000930)
19                      slot machine, when first symbol has been
                        stopped at a predetermined position of       It follows, from having considered all
20                      first column, a player can comparatively     possible permutations of the Ugawa reel
                        easily obtain a win based on the first       sheets, taken two at a time, that the three reel
                        symbol combination by button-pushing         sheets, considered together, cannot meet both
21                      operation so as to avoid second and third    of conditions 1 and 2 of claim 17. In other
                        symbols, that are different symbols from     words, no plurality of Ugawa's reel sheets
22                      the first symbol, in second and third        includes on each sheet a serially repeating
                        columns, respectively.                       symbol, without intervening different
23                                                                   symbols and not every symbol appears on
                        [‘047 patent at 4: 8-12] -                   every reel sheet.” Appeal Brief (’047 FH at
24                      In the display for game according to this    AGA0000930) (emphases in original).
                        invention, the special kind of symbol is
25                      distinguished by a special appearance        “In the described embodiment, a player
                        from the other symbols, for example,         actuates a button or other mechanical element
26                      specified color, specified size, specified   to stop each reel from rotating. Each reel
                        displacement from centerline or the like.    sheet includes, as part of the serially arranged
27                                                                   symbols, at at least one location on the reel
                        [‘047 patent at 4: 13-18] – Even if the      sheet, a single symbol that appears serially at
28                      special kinds of symbols are appeared in     least twice without any intervening different
                        a manner that plurality of identical         symbol.” Response to OA (’047 FH at

                                                        23
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 24 of 70



     #    ‘047 Patent   UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        symbols are serially one after another,       AGA0001104).
 2                      the special kinds of symbols are hard to
                        be recognized because of in interaction       “Further, the multiple symbols appearing
 3                      between the other symbols if these            serially may be desirable for stopping along
                        symbols have same or resemble color as        one of the lines to achieve a winning state
 4                      the other symbols have.                       through a particular combination of symbols
                                                                      and others of the repeated symbols may
 5                      [‘047 patent at 4: 24-27] -                   indicate a losing state if appearing on one of
                        When the special kinds of symbols are         the lines.” (’047 FH at AGA00001104-1105).
 6                      specified not only by color but also size
                        smaller or larger than the other, position    “one symbol appearing serially.” ’047, 9:29-
 7                      of displacement to left or right compared     30.
                        with the other symbols, easiness in
 8                      recognition increases.                        “The display for a game according to claim
                                                                      17 wherein the specific combinations of the
                        [‘047 patent at 4: 59-61] -                   symbols providing a winning state include
 9
                        FIG. 1 is a plan view of three reel sheets    any one of the symbols of the plurality of
                        showing a plurality of symbols arranged       symbols that appears identically along any of
10                      in accordance with a specific illustrative    the straight lines of the display window
                        embodiment of the invention;                  without interruption by any other symbol.”
11                                                                    ’047, 10:49-55; Claim 16, introduced by
                        [‘047 patent at 5: 14-16] -                   amendment as Claim 32 (’047 FH at
12                      FIG. 8 is a representation of an              AGA00001073).
                        illustrative award table showing a
13                      plurality of winning patterns consisting      “symbols of at least two parallel lines to the
                        of combinations of symbols.                   common axis when stopped (see figure 19) a
14                                                                    display that has 2 or more identical symbols
                        [‘047 patent at 5: 26-30] -                   appearing serially, as shown in the main
15                      FIG. 1 shows three reel sheets 100L,          figure of his invention, figure 22 and in figure
                        100C, 100R that are to be attached to         19.” (’047 FH at AGA00001041.)
16                      respective peripheral surfaces of three
                        rotatable reels (not shown). Several kinds    “Moreover, according to the disclosure of the
17                      of symbols are drawn on each reel sheet       present patent application, as shown by the
                        100L, 100C, 100R and each symbol is           award table of Figure 8 and as recited in new
18                      arranged at a constant interval of distance   claim 32, every alignment of identical
                        with respect to each other.                   symbols without interruption by a different
19                                                                    symbol provides a winning state.” (’047 FH
                        [‘047 patent at 5: 31-46] -                   at AGA00001076.)
20                      On reel sheets 100L, 100C, and 1008, of
                        FIG. 1, a plurality of symbols are            “Neither Ugawa nor Kimura describe a
                        arranged in a predetermined sequence as       display for a game in which each of the reel
21                      a symbol row drawn on each sheet. Since       sheets includes a single symbol appearing
                        only a set of sequential three sequential     serially, at least twice, without any
22                      “bell” symbols are arranged among 21          intervening different symbol.” (’047 FH at
                        symbols in a symbol row of reel sheet         AGA00001105.)
23                      100L, the three "bell" symbols appear
                        recognizably serially one after another       Original Claim 1 & Response to OA (’047
24                      once rotation of a reel that is provided      FH at AGA00001198).
                        with reel sheet 100L. Since only a set of
25                      three sequential “plum” symbols are           “According to the invention, a special kind of
                        arranged in the symbol row of reel sheet      symbol is indicated in such manner that two
26                      100C, the three “plum” symbols appear         or more of identical symbols be appeared
                        recognizably serially one after another       serially one after another in the direction to
27                      once rotation of a reel that is provided      be moved. When two or more identical
                        with reel sheet 100C. Also, since only a      symbols are appeared successively, even if
28                      set of three sequential “cherry” symbols      that symbols are moved in a high speed, the
                        appear recognizably serially one after        player can distinguish the special symbol . . .”

                                                        24
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 25 of 70



     #    ‘047 Patent   UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        another once rotation of a reel that is       ’047 Patent, 4:20-5:2 & Response to OA
 2                      provided with reel sheet 100R, the            (’047 FH at AGA00001154).
                        sequentially arranged special symbols
 3                      recognizably appear and permit a player       “As described in claim 17, each of the reel
                        to perform an effective stop operation.       sheets includes one symbol appearing
 4                                                                    serially, at least two times, without any
                        [‘047 patent at 5: 47-58] -                   intervening different symbol. Referring to
 5                      Regarding special kinds of symbols, in        Figure 1, for example, in the reel sheet 100L,
                        this specific illustrative embodiment of      three bell symbols appear serially without any
 6                      the invention, three identical symbols are    intervening different symbol. In the reel sheet
                        repeated sequentially in the direction of     100C, such repeating symbols are represented
 7                      rotation of the reel (illustrated by the      by plums. In the third reel sheet, 100R, the
                        downward arrow) on each reel sheet            cherry symbol appears three times without
 8                      100L, 100C, 100R. More specifically,          interruption by an intervening different
                        and as emphasized by the dotted lines in      symbol.” Appeal Brief (’047 FH at
                        FIG. 1, on the first reel sheet 100L, three   AGA0000929).
 9
                        “bell” symbols 101 are grouped
                        sequentially; on second reel sheet 100C,      “Claim 23 describes the symbols that appear
10                      three "plum" symbols 102 are grouped          on the reel sheets at least two times without
                        sequentially; and on third reel sheet         any intervening different symbol as appearing
11                      100R, three “cherry” symbols 103 are          three times on each reel. This claim is
                        grouped sequentially. When the reels          supported by Figure 1 of the patent
12                      (not shown) are rotated, the plural           application where the repeating symbols 101,
                        sequential special symbols are easily         102, and 103 on the respective reel sheets
13                      distinguished from the other symbols.         each appear three times without any
                                                                      intervening different symbol.” Appeal Brief
14                      [‘047 patent at 5: 59-64] -                   (’047 FH at AGA0000929).
                        In this specific illustrative embodiment
15                      of the invention, each of the special         “Claim 25 specifies that the repeating
                        symbols has an associated coloration.         symbols on each of the reels is different on
16                      That is, “bell” symbol 101 is colored         each of the reels as shown in Figure 1 of the
                        yellow, "plum" symbol 102 is colored          patent application.” Appeal Brief (’047 FH at
17                      blue, and “cherry” symbol 103 is colored      AGA0000929).
                        red. The player can easily find each
18                      special symbol by detecting its               “Claim 28 specifies that each symbol that
                        associated color.                             appears serially on one reel also appears,
19                                                                    although not serially, without any intervening
                        [‘047 patent at 6: 20-26] -                   symbol, on the other reel sheets. It is clear
20                      In cabinet 2, three rotatable reels 4L, 4C,   from studying Figure 1 that the bell symbols
                        4R are arranged side-by-side. On the          that repeats on the reel 100L likewise appears
                        periphery surface of each reel is attached    on both of the reels 100C and 100R, but
21                      an associated one of reel sheets 100L,        without repetition.” Appeal Brief (’047 FH at
                        100C, 100R having symbols drawn               AGA0000929).
22                      thereon shown in FIG. 1. The symbols
                        are indicated in display window 3             “New claim 28 specifies that each of the
23                      sequentially by rotation of the reels. A      symbols that is repeated on one of the reel
                        variable display is constituted with these    sheets also appears on the other reel sheets,
24                      rotatable reels.                              but is not repeated on the other reel sheets
                                                                      without an intervening different symbol. For
25                      [‘047 patent at 7: 18-32] –                   example, referring again to Figure 1 of the
                        It is understood by the player that a         patent application, the bell symbol appears on
26                      predetermined plurality of symbols            all three of the reel sheets but only as a
                        (illustratively four) on each reel can be     repeated symbol on one of the reel sheets.
27                      caused to be displayed in the display         The same situation is true for both the plum
                        window in response to the button-             and cherry symbols.” Amendment/Response
28                      pushing operation. Thus, with respect to      to OA (’047 FH at AGA0001074).
                        third reel 4R of FIG. 4, symbols up to the

                                                        25
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 26 of 70



     #    ‘047 Patent   UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        predetermined number of symbols (i.e.,       Extrinsic Evidence:
 2                      four) above the upper section in the
                        display can be dragged into the display      Serial(ly):
 3                      window in response to the button-            “…pertaining to or arranged in a series.”
                        pushing operation. For example, the          (The New Webster’s Encyclopedic
 4                      player's timing of the button-pushing        Dictionary of the English Language, 1997, p.
                        operation can be effected in response to     603.) (AGA00020497)).
 5                      the presence of a symbol positioned at
                        the lower section to 3+4=7 symbols.          Intervene:
 6                      Accordingly a win can be achieved even       “intercede; mediate; to occur between other
                        if the timing of the button-pushing          events or periods; to occur incidentally so as
 7                      operation is off to a limited extent. In     to modify or hinder.” (The New Webster’s
                        other words, the present invention           Encyclopedic Dictionary of the English
 8                      provides an increase in the permissible      Language, 1997, p. 360.) (AGA00020494)).
                        tolerance of the player's timing of the
                        button-pushing operation.
 9
10                      [‘047 patent at 8: 27-34] -
                        As mentioned above, the recognition of a
11                      symbol becomes easy for a player by the
                        sequential placement of a plurality of
12                      identical symbols, which become special
                        kinds of symbols in the playing of the
13                      game. In the case where the above-
                        mentioned CT game is performed, even a
14                      beginner player can enjoy a profit that is
                        not inferior to that of a skilled player,
15                      because the timing tolerance of the push-
                        button operation is enlarged.
16
                        [‘047 patent at 8: 41-52] -
17                      The sequential three “cherry” symbols
                        103 of third reel 4R have no
18                      corresponding winning patterns in the
                        award table of FIG. 8. Therefore, if
19                      “cherry” symbols 103 are indicated as
                        still in the upper, middle and lower
20                      sections, the player cannot obtain any
                        advantageous condition. Thus, the player
                        can try push the stop buttons so as to
21                      avoid any “cherry” symbols 103 from
                        stopping in the indication, because
22                      “cherry” symbols 103 can be
                        distinguished from the other symbols
23                      even during movement. Accordingly, a
                        winning pattern can be achieved when
24                      the player operates the stop button of
                        third reel 4R in the state as shown in
25                      FIG. 4 or FIG. 6 by avoiding “cherry”
                        symbols 103 from the stop indication.
26
                        [‘047 patent at 8: 53-63] –
27                      The sequential three ”bell” symbols 101
                        and the sequential three “plum” symbols
28                      102 not only have direct effect in
                        facilitating the arrangement of a winning

                                                       26
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 27 of 70



     #    ‘047 Patent   UEC Proposed Construction &                    AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        combination of symbols, but also have
 2                      indirect effect in facilitating the other
                        winning combinations of symbols shown
 3                      in the award table of FIG. 8. That is,
                        more advantageous winning
 4                      combinations of symbols such as all “7”
                        symbols, all “character” symbols or the
 5                      like are achieved by avoiding “bell”
                        symbol 101 and “plum” symbol 102
 6                      from the stop indication, in a manner
                        similar to the avoidance of “cherry”
 7                      symbols 103, mentioned hereinabove.

 8                      [JP 9-340193 at 0007]
                        A first aspect of the present invention
                        provides a display device for gaming,
 9
                        containing a display surface that
                        movingly displays in a constant direction
10                      a plurality of types of symbols required
                        for gaming, wherein a plurality of
11                      specific types of symbols from the
                        symbols displayed on the display surface
12                      continuously appear in a moving
                        direction.
13
                        [JP 9-340193 at [0011]]
14                      The fifth aspect is configured such that
                        the specific type of symbol is
15                      distinguished from other symbols by a
                        specific aspect, such as a specific color
16                      or specific size, or having a specific
                        displacement or the like from a center
17                      line.

18                      [JP 9-340193 at [0013]]
                        Another aspect of the present invention
19                      provides a gaming machine containing a
                        display device that movingly displays in
20                      a constant direction a plurality of types of
                        symbols required for gaming, wherein a
                        plurality of specific types of symbols
21                      from the symbols displayed on the
                        display device continuously appear in a
22                      moving direction.
23                      [JP 9-340193 at [0019]]
                        With the fifth aspect, even if a plurality
24                      of specific types of symbols will
                        continuously appear in the moving
25                      direction, and if the specific types of
                        symbols cannot easily be recognized due
26                      to mutual interference of the colors of the
                        various symbols, but herein, and the
27                      specific types of symbols will be
                        distinguished from other symbols by a
28                      specific color or the like, so the specific
                        types of symbols can be recognized

                                                        27
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 28 of 70



     #    ‘047 Patent   UEC Proposed Construction &                     AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        without interference from other symbols,
 2                      during moving display. There is no
                        restriction to having a specific color, and
 3                      the size of this symbol can be a specific
                        size that is smaller or larger than the
 4                      other symbols, or the position of this
                        symbol can similarly be to the left or
 5                      right compared to the other symbols that
                        are aligned with the center, and thus the
 6                      specific types of symbols can be more
                        easily recognized.
 7
 8                      [JP 9-340193 at [0023]]
                        FIG. 1 illustrates three reel sheets that are
                        attached to the outer circumferential
 9
                        surface of three rotary reels. A plurality
                        of types of symbols are drawn on the reel
10                      sheets 100L, 100C, 100R, and the
                        symbols are provided at fixed intervals.
11                      Herein, a plurality of specific types of
                        symbols are continuously arranged (3
12                      symbols and FIG. 1) in a fixed direction
                        (in this case, the rotating direction of the
13                      reel shown by the arrow) on the reel
                        sheets 100L, 100C, 100R. As indicated
14                      by the broken line enclosure in FIG. 1,
                        three “Bell” symbols 101 are
15                      continuously arranged on the first reel
                        sheet 100L, three “Plum” symbols 102
16                      are continuously arranged on the second
                        reel sheet 100C, and three “cherry”
17                      symbols 103 are continuously arranged
                        on the third reel sheet 100R. Therefore,
18                      when the reels are rotated, the specific
                        types of symbols are movingly displayed
19                      continuously in the display part, and
                        therefore the player can easily distinguish
20                      and recognize them from other symbols.

                        [JP 9-340193 at 0024]
21                      With this embodiment, a different color
                        is applied to each of the symbols (the
22                      “bell” symbol 101 is yellow, the “plum”
                        symbol 102 is blue, and the “cherry”
23                      symbol 103 is red). This is because these
                        colors can mutually interfere if there are
24                      symbols with the same or similar color
                        among the other symbols. Therefore, if
25                      the same or similar color symbols are
                        continuously arranged, interference with
26                      the other symbols due to the rotation of
                        the reel will not occur, and the player
27                      will be able to easily recognize the
                        specific types of symbols from the colors
28                      that are displayed.


                                                         28
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 29 of 70



     #    ‘047 Patent   UEC Proposed Construction &                    AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        [JP 9-340193 at 0034]
 2                      First, FIG. 3 is a display example for the
                        case where a player press operates the
 3                      stop buttons in order of the first stop
                        button 6L, the second stop button 6C,
 4                      and the third stop button 6R, and
                        illustrates a condition where the first reel
 5                      4L is stopped by the press operation of
                        the first stop button 6L, but the second
 6                      reel 4C and the third reel 4R are
                        movingly displayed. In this example, the
 7                      “plum” symbol 102 stops in the upper
                        position of the first reel 4L, and a visual
 8                      stop operation can easily be performed
                        because three “plum” symbols 102 are
                        continuously arranged as described
 9
                        above on the next second reel 4C, and
                        therefore the player can be aware from
10                      this moment that there is a possibility of
                        a “win” according to the win condition
11                      202 (FIG. 8) made of a combination of
                        three “plum” symbols 102 as described
12                      below.

13
                        [JP 9-340193 at [Claim 1]]
14                      A display device for gaming, comprising
                        a display surface that movingly displays
15                      in a constant direction a plurality of types
                        of symbols required for gaming, wherein
16                      a plurality of specific types of symbols
                        from the symbols displayed on the
17                      display surface continuously appear in a
                        moving direction.
18
                        FH, Original Application at 16-17.
19
                        FH, OA Response, 5-1-2000 at 1-3.
20
                        FH, OA Response, 9-11-2000 at 1-3.
21                      FH, OA Response, 6-15-2001 at 2-4, 7-
                        10, 14-17.
22
                        FH, OA Response, 12-11-2002 at 1-3, 7-
23                      9, Annexure 1 page A-B.

24                      FH, OA Response, 1-15-2004 at
                        Annexure 1 page A-E.
25
                        FH, OA Response, 7-7-2004 at 2-3.
26
                        FH, OA Response, 7-7-2004 at 2-6.
27
                        FH, OA Response, 3-3-2005 at 2-10.
28
                        FH, Board Decision, 12-2-2011 at 2-6.

                                                         29
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 30 of 70



     #     ‘047 Patent        UEC Proposed Construction &                     AGA Proposed Construction & Evidence
 1         Term/Phrase        Evidence

 2                            FH, Notice of Allowance, 4-26-2012 at
                              2.
 3
                              Extrinsic Evidence:
 4
                              [Merriam Webster Collegiate
 5                            Dictionary (10th ed. 1997)]-

 6                            Symbol: “An arbitrary or conventional
                              sign used in writing or printing relating
 7                            to a particular field to represent
                              operations, quantities, elements,
 8                            relations, or qualities”

                              [The American Heritage Dictionary
 9
                              (4th ed. 2006)]-
10                            Symbol: “A printed or written sign used
                              to represent an operation, element,
11                            quantity, quality, or relation”
12
     2.    “each symbol of    Plain and ordinary meaning.                     Proposed Construction: Every symbol that
13         the plurality of                                                   appears on any reel sheet appears on every
           symbols appears    each symbol of the group of symbols             one of the reel sheets.
14         on each of the     appears on each of the reel sheets
           reel sheets”                                                       Intrinsic Evidence:
15                            Intrinsic Evidence:                             ’047 Patent, Figure 1 & 5:26-28 (description
           (claim 1)                                                          of Fig. 1).
16                            [‘047 patent at 4: 59-61] -
                              FIG. 1 is a plan view of three reel sheets      “Further, according to the invention, every
17                            showing a plurality of symbols arranged         symbol that appears on any reel sheet appears
                              in accordance with a specific illustrative      on every one of the reel sheets. This
18                            embodiment of the invention;                    condition can be seen to be fulfilled in the
                                                                              example of Figure 1 of the patent
19                            [‘047 patent at 5: 26-30] -                     application.” Appeal Brief (’047 FH at
                              FIG. 1 shows three reel sheets 100L,            AGA00000930).
20                            100C, 100R that are to be attached to
                              respective peripheral surfaces of three         “Furthermore, implicit in his teaching is
                              rotatable reels (not shown). Several kinds      appearance of each symbol on each reel since
21                            of symbols are drawn on each reel sheet         his invention teaches that three "7" or "Bar''
                              100L, 100C, 100R and each symbol is             (or other patterns) visible through 202, 203 &
22                            arranged at a constant interval of distance     204 is the probability being sought [0058].
                              with respect to each other.                     Since other patterns may be used, to meet
23                                                                            these criteria all patterns would need to be on
                              [JP 9-340193 at 0023]                           each reel. Additionally, inherent in the design
24                            FIG. 1 illustrates three reel sheets that are   of slot/gaming machines is the teaching of all
                              attached to the outer circumferential           symbols/patterns being on each reel.” (’047
25                            surface of three rotary reels. A plurality      FH at AGA0000903).
                              of types of symbols are drawn on the reel
26                            sheets 100L, 100C, 100R, and the                “Furthermore, implicit in his teaching is
                              symbols are provided at fixed intervals.        appearance of each symbol on each reel since
27                            Herein, a plurality of specific types of        his invention teaches three "7" or "Bar'' (or
                              symbols are continuously arranged (3            other patterns) visible through 202, 203 (’047
28                            symbols and FIG. 1) in a fixed direction        FH at AGA0000929-30).
                              (in this case, the rotating direction of the

                                                               30
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 31 of 70



     #    ‘047 Patent   UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        reel shown by the arrow) on the reel          “Each of the reels includes a respective reel
 2                      sheets 100L, 100C, 100R. As indicated         sheet containing a plurality of symbols that
                        by the broken line enclosure in FIG. 1,       are sequentially arranged. Figure 1 illustrates
 3                      three “Bell” symbols 101 are                  three such reels 100L, 100C, and 100R that
                        continuously arranged on the first reel       may be employed with a machine having
 4                      sheet 100L, three “Plum” symbols 102          three reels.” Appeal Brief (’047 FH at
                        are continuously arranged on the second       AGA0000927).
 5                      reel sheet 100C, and three “cherry”
                        symbols 103 are continuously arranged         “2. Each symbol of the plurality of symbols
 6                      on the third reel sheet 100R. Therefore,      appears on each of the reel sheets. Ugawa
                        when the reels are rotated, the specific      fails to disclose the conjunction of these two
 7                      types of symbols are movingly displayed       conditions. That failure is not happenstance,
                        continuously in the display part, and         but intentional, in Ugawa, demonstrating that
 8                      therefore the player can easily distinguish   claim 17 is patentable over Ugawa. The
                        and recognize them from other symbols.        pertinent figure of Ugawa for comparison to
                                                                      claim 17 is Figure 22. That figure illustrates
 9
                        See FH citations for Term #1.                 three reel sheets including as symbols a bell,
                                                                      the number 7, a bar, and a watermelon. No
10                                                                    pair of these reel sheets is within or suggests
                        Extrinsic Evidence:                           claim 17. Considering the left and center reel
11                                                                    sheets of Figure 22 of Ugawa as a plurality of
                        N/A                                           reel sheets, it is apparent that neither of
12                                                                    conditions 1 and 2 is fulfilled. Condition 1 is
                                                                      not met by the center reel sheet because there
13                                                                    is no symbol appearing at least twice without
                                                                      any intervening different symbol on that reel
14                                                                    sheet. Condition 2 is not met because the
                                                                      watermelon symbol does not appear on the
15                                                                    left reel sheet. . . . Considering the left and
                                                                      right reel sheets of Figure 22 of Ugawa,
16                                                                    condition 2 is not met. The left reel sheet, as
                                                                      already indicated, does not include the
17                                                                    watermelon symbol so that each symbol of
                                                                      the plurality of symbols does not appear on
18                                                                    each of the reel sheets. Likewise, the right
                                                                      reel sheet does not include the bell symbol,
19                                                                    also failing to meet condition 2.
                                                                      The final potential combination of two of the
20                                                                    reel sheets of Figures 22 of Ugawa is the
                                                                      center reel sheet and the right reel sheet. As
                                                                      already described, the center reel sheet does
21                                                                    not meet condition 1 because there is no
                                                                      repetition of any symbol at least twice
22                                                                    without any intervening different symbol.
                                                                      The right reel sheet, as already mentioned,
23                                                                    does not meet condition 2 because the bell
                                                                      symbol does not appear, meaning that each
24                                                                    symbol of the plurality of symbols does not
                                                                      appear on each of the reel sheets. It follows,
25                                                                    from having considered all possible
                                                                      permutations of the Ugawa reel sheets, taken
26                                                                    two at a time, that the three reel sheets,
                                                                      considered together cannot meet both of
27                                                                    conditions I and 2. In other words, no
                                                                      plurality of Ugawa's reel sheets includes on
28                                                                    each sheet a serially repeating symbol,
                                                                      without intervening different symbols and not

                                                        31
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 32 of 70



     #    ‘047 Patent   UEC Proposed Construction &   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                                                      every symbol appears on every reel sheet.”
 2                                                    Reply to Office Action (’047 FH at
                                                      AGA00001054) (emphases in original).
 3
                                                      “Claim 23 specifies that the repeating
 4                                                    symbols appear at least three times on each
                                                      reel. While the watermelon symbol appears at
 5                                                    least three times on one of the reels of
                                                      Ugawa's Figure 22, there is no such repetition
 6                                                    on each reel. The Examiner asserted that
                                                      modifying Ugawa to meet the limitation of
 7                                                    claim 23 would be "mere duplication". This
                                                      statement is incorrect because the addition of
 8                                                    such symbols, whether winning symbols or
                                                      loser symbols, would alter the potential
                                                      results of the Ugawa game and might
 9
                                                      undermine Ugawa's objective.” (’047 FH at
                                                      AGA0000936).
10
                                                      “There are two fundamental limitations of
11                                                    claim 17 with regard to the arrangement of
                                                      the symbols on the reel sheets.
12                                                    1. Each reel sheet includes one symbol
                                                      appearing serially, at least two times, without
13                                                    any different intervening symbol; and 2. Each
                                                      symbol of the plurality of symbols appears on
14                                                    each of the reel sheets. (’047 FH at
                                                      AGA0000930) (emphases in original).
15
                                                      Ugawa fails to disclose the conjunction of
16                                                    these two conditions. That failure is not
                                                      happenstance, but intentional, in Ugawa,
17                                                    demonstrating that claim 17 is patentable
                                                      over Ugawa. As shown in Figure 22 of
18                                                    Ugawa, Ugawa's three reel sheets include as
                                                      symbols a bell, the number 7, a bar, and a
19                                                    watermelon. No pair of these reel sheets is
                                                      within or suggests claim 17. (’047 FH at
20                                                    AGA0000930).

                                                      Considering the left and center reel sheets of
21                                                    Figure 22 of Ugawa as a plurality of reel
                                                      sheets, it is apparent that neither of conditions
22                                                    1 and 2 is fulfilled. Condition 1 is not met by
                                                      the center reel sheet because there is no
23                                                    symbol appearing at least twice without any
                                                      intervening different symbol on that reel
24                                                    sheet. Condition 2 is not met because the
                                                      watermelon symbol does not appear on the
25                                                    left reel sheet. Considering the left and right
                                                      reel sheets of Figure 22 of Ugawa, condition
26                                                    2 is not met. The left reel sheet, as already
                                                      indicated, does not include the watermelon
27                                                    symbol so that each symbol of the plurality of
                                                      symbols does not appear on each of the reel
28                                                    sheets. Likewise, the right reel sheet does not
                                                      include the bell symbol, also failing to meet

                                                 32
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 33 of 70



     #    ‘047 Patent   UEC Proposed Construction &   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                                                      condition 2. (’047 FH at AGA0000930).
 2
                                                      The final potential combination of two of the
 3                                                    reel sheets of Figures 22 of Ugawa is the
                                                      center reel sheet and the right reel sheet. As
 4                                                    already described, the center reel sheet does
                                                      not meet condition 1 because there is no
 5                                                    repetition of any symbol at least twice
                                                      without any intervening different symbol.
 6                                                    The right reel sheet, as already mentioned,
                                                      does not meet condition 2 because the bell
 7                                                    symbol does not appear, meaning that each
                                                      symbol of the plurality of symbols does not
 8                                                    appear on each of the reel sheets. (’047 FH at
                                                      AGA0000930).
 9
                                                      It follows, from having considered all
                                                      possible permutations of the Ugawa reel
10                                                    sheets, taken two at a time, that the three reel
                                                      sheets, considered together, cannot meet both
11                                                    of conditions 1 and 2 of claim 17. In other
                                                      words, no plurality of Ugawa's reel sheets
12                                                    includes on each sheet a serially repeating
                                                      symbol, without intervening different
13                                                    symbols and not every symbol appears on
                                                      every reel sheet.” Appeal Brief (’047 FH at
14                                                    AGA0000930 (emphases in original).

15                                                    The applicants added the following language
                                                      to then-pending claim 17: “each symbol of
16                                                    the plurality of symbols appears on each of
                                                      the reel sheets.”
17
18
19
20
21                                                    Amendment (’047 FH at AGA00001071).
22                                                    “A further limitation is added to claim 17 that
                                                      specifies that each of the symbols of the
23                                                    plurality of symbols on the reel sheets
                                                      appears on each of the individual reel sheets.
24                                                    This description is supported, for example, by
                                                      Figure 1 of the patent application. A
25                                                    comparison of the reel sheets 1 OOL, 1 OOC,
                                                      and 1 OOR shows that every symbol appears,
26                                                    without exception, on each of the reel sheets.
                                                      For example, the bell symbol 101 that
27                                                    appears in sequence without interruption on
                                                      the reel sheet 1 OOL also appears elsewhere
28                                                    without repetition on that reel sheet and
                                                      appears without repetition on each of the

                                                 33
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 34 of 70



     #     ‘047 Patent          UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1         Term/Phrase          Evidence
                                                                             other two illustrated reel sheets. Comparison
 2                                                                           to each of the other illustrated symbols and
                                                                             their appearances on all of the reel sheets
 3                                                                           shows that the added limitation is clearly
                                                                             supported by the application as filed. Claims
 4                                                                           18 and 20 are amended to conform to the
                                                                             amendment of claim 17.”
 5                                                                           Amendment/Response to OA (’047 FH at
                                                                             AGA00001074).
 6
                                                                             Extrinsic Evidence:
 7                                                                           On:

 8                                                                           “so as to be or remain supported by or
                                                                             suspended from; so as to be attached to or
                                                                             unified with.” (The New Webster’s
 9
                                                                             Encyclopedic Dictionary of the English
                                                                             Language, 1997, p. 465, AGA00020496).
10
11
     3.    “a display           Plain and ordinary meaning.                  Proposed Construction: When the reels are
12         window . . .                                                      stopped, the display window must include a
           wherein              Intrinsic Evidence:                          winning state (combination that is predefined
13         alignments on at                                                  to constitute a win) on one of the straight
           least one of the     [‘047 patent at 3: 18-25] -                  lines, and all other combinations of symbols
14         lines of any of      In the display for game according to the     do not include a winning state.
           specific             invention, a game state is established to
15         combinations of      be not advantageous to a player if the       Intrinsic Evidence:
           the symbols          special kind of symbol is contained in a
16         provide a            combination of symbols indicated on the      ’047, 1:30-41 (“When the rotation of all of
           winning state        display portion when movement of the         the rotatable display elements has ceased,
17         for the player       symbols has been stopped. The player         there is shown a specific combination of
           and all other        can easily see the special kind of symbol    symbols (winning pattern) in the display
18         combinations of      and can relatively easily carry out the      window. The player is then given an award
           the symbols on       stop operation with good timing not to       by paying out gaming media such as coins. In
19         the straight lines   indicate the symbol as a stop symbol.        a known gaming machine, a "win"
           do not provide a                                                  corresponding to a predetermined plurality of
20         winning state        [‘047 patent at 3: 26-30] -                  winning symbols being completely positioned
           for the player”      In the display for game according to the     on the effective line of the display when
                                invention, a game state is established to    rotation of the rotatable display elements
21         (claim 1)            be advantageous to a player if the special   ceases occurs only when a win has been
                                kind of symbol is contained in a             established by a system that is internal to the
22         “a display           combination of symbols indicated on the      gaming machine. In a practical machine, this
           window . . .         display portion when movement of the         happens when a sampling operation of a
23         wherein              symbols has been stopped.                    random number issued by a microcomputer
           alignments on at                                                  has been determined to constitute a win.”)
24         least one of the      [‘047 patent at 6: 5-14] -
           three straight       In the front of a cabinet 2, which           “Sankyo (Ugawa) teaches that predetermined
25         lines of any of      surrounds all of slot machine 1, a           game value (winning state) is attained when
           the specific         rectangular display window 3 is provided     the display result, at the time of a halt of two
26         combinations of      having width that is longer than its         or more displays, becomes a the combination
           the symbols          length. In this embodiment, display          of the identification information for a hit
27         provide a            window 3 is arranged to be substantially.    defined before hand (see [0005]. Inherent in
           winning state        On display window 3 there are provided       this teaching is any predefined combinations
28         for the player       a plurality of winning lines 5, consisting   of win definitions within the machine display
           and all other        of three horizontal lines and two diagonal   area (as desired by establishment).”

                                                               34
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 35 of 70



     #    ‘047 Patent          UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1        Term/Phrase          Evidence
          combinations of      lines. Additionally, there is shown to be    Examiner’s Answer (’047 FH at
 2        the symbols on       provided a plurality of numerals,            AGA0000916) & (’047 FH at AGA0000905)
          the three straight   specifically 3, 2, 1, 2, 3 from top to       (emphasis in original).
 3        lines do not         bottom. These numerals are provided on
          provide a            the left and right (not specifically shown   “As explained in greater detail with respect to
 4        winning state        on the right-hand side) of display           the prior art rejection, the arrangement of the
          for the player”      window 3.                                    symbols on the reel sheets, which may seem
 5                                                                          arbitrary in an isolated reading of claim 17,
          (claim 2)            [‘047 patent at 6: 53-55] -                  provides an important advantage over the
 6                             FIGS. 3 to 6 show various states of          prior art. In the prior art an alignment of
                               indication in display window 3 of FIG. 2.    identical symbols along a single straight line
 7                             In each of these figures, reference          of the display may not provide a winning
                               numerals 5A, 5B, 5C, 5D, and 5E              state and a reward for a player. Appeal Brief
 8                             represent the five winning lines.            (’047 FH at AGA00000927).

                               [‘047 patent at 7: 5-15] -                   See generally, amendment of claims through
 9
                               If “plum” symbols 102 are positioned at      prosecution history, including amendment of
                               the upper and middle sections of the         claims regarding “game states.” See
10                             display window when second reel 4C is        Response to OA (’047 FH at AGA0001124)
                               stopped, as shown in FIG. 4, “plum”          (“Amended independent claim 11, in clean
11                             symbols 102 stand in two winning lines       form (see, Annexure 1 to view the specific
                               5A, 5B, and consequently, winning            amendments), specifies as follows: 11.
12                             pattern 202 shown in FIG. 8 (award           (Currently Amended) A gaming machine for
                               table) will be formed on one of winning      the playing of a game by a player, the game
13                             lines 5A and 5B if a further “plum”          having a multiplicity of possible game states
                               symbol 102 can be positioned in the          each corresponding to at least one of a
14                             upper or lower section when third reel 4R    plurality of symbols, a plurality of such
                               is stopped. Accordingly, indication of       games states constituting a corresponding
15                             symbols of FIG. 4 corresponds to the         plurality of predetermined game win states
                               expectation of a possible hit condition on   each associated with a win condition, and the
16                             two winning lines (termed a “double          remaining game states each corresponding to
                               TENPAI” in this embodiment).                 a predetermined game Joss state, the gaming
17                                                                          machine comprising:”); see also (“In the
                               [‘047 patent at 8: 64-66] -                  display for game according to the invention, a
18                             FIG. 8 is a specific illustrative example    game state is established to be advantageous
                               of an award table showing a plurality of     to a player if the special kind of symbol is
19                             symbol combinations that form winning        contained in a combination of symbols
                               patterns.                                    indicated on the display portion when
20                                                                          movement of the symbols has been
                               [JP 9-340193 at 0033]                        stopped.”); Response to OA (’047 FH at
                               FIG. 3 to FIG. 6 illustrate examples of      AGA0001121) (“With respect to the
21                             display conditions in the display window     Examiner's assertion that every symbol
                               3 of FIG. 2. Herein, 5A, 5B, 5C, 5D, and     relates to a game state, Applicant has
22                             5E represent win lines (5 lines).            amended independent claim 11 to specify that
                                                                            in the present invention there are a
23                             [JP 9-340193 at [0035]]                      multiplicity of game states correspondingly
                               In this case, if a “plum” symbol 102 is      associated with the various symbols, that a
24                             positioned on the upper line and the         plurality of the game states are winning game
                               middle line in the display window by         states, and that the remaining game states are
25                             stopping the second reel 4C, as              not winning game states.”)
                               illustrated in FIG. 4, two “plum” symbols
26                             102 will be aligned in 2 win lines 5A,       “On display window 3 there are provided a
                               5B, and therefore if a “plum” symbol 102     plurality of winning lines 5 . . .” ’047 Patent,
27                             is located on the upper line or the lower    6:8-10.
                               line when the third reel 4R is stopped, a
28                             winning condition 202 indicated in FIG.      “Further, neither Ugawa nor Kimura
                               8 (payout table) will be formed on win       describes a display for a game in which there

                                                               35
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 36 of 70



     #     ‘047 Patent         UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1         Term/Phrase         Evidence
                               line 5A or 5B, so a “win” is achieved.       are at least two parallel winning lines along
 2                             Therefore, the symbol display of FIG. 4      which combinations of symbols are displayed
                               is a condition where a win can be            and on either of which winning combinations
 3                             anticipated on two win lines (referred to    of symbols can appear.” Response to OA
                               as a “double win chance”).                   (’047 FH at AGA00001105).
 4
                               [see generally JP 9-340193 at 0033-          Extrinsic Evidence:
 5                             0042]
                                                                            Alignment:
 6                             See FH citations for Term #1.
                                                                            “arrangement in a straight line; . . .” (The
 7                             Extrinsic Evidence:                          New Webster’s Encyclopedic Dictionary of
                                                                            the English Language, 1997, p. 17,
 8                             N/A                                          AGA00020492).

                                                                            Line:
 9
                                                                            “a long mark of very slight breadth, made
10                                                                          with a pen, pencil, tool, etc., on a surface;
                                                                            ….” (The New Webster’s Encyclopedic
11                                                                          Dictionary of the English Language, 1997, p.
                                                                            396, AGA00020495).
12
                                                                            Interrupt[ion]:
13
                                                                            “to cause or make a break in the continuity or
14                                                                          uniformity of (a course, process, condition,
                                                                            etc.); to break off or cause to cease, as in the
15                                                                          middle of something.” (The New Webster’s
                                                                            Encyclopedic Dictionary of the English
16                                                                          Language, 1997, p. 360, AGA00020494).

17
18
19   4.    “wherein one of     Plain and ordinary meaning.                  Proposed Construction: When the reels are
           the symbols                                                      stopped, the display window must include a
20         appearing           Intrinsic Evidence:                          winning state (combination that is predefined
           serially at least                                                to constitute a win) on one of the straight
           two times,          [‘047 patent at 3: 26-35] -                  lines and that must include at least one of the
21         without any         In the display for game according to the     identical symbols appearing serially without
           intervening         invention, a game state is established to    intervention, and all other combinations of
22         different           be advantageous to a player if the special   symbols do not include a winning state.
           symbol, on at       kind of symbol is contained in a
23         least one of the    combination of symbols indicated on the      See support set forth in Row 3, supra.
           reels, is part of   display portion when movement of the
24         at least one of     symbols has been stopped. The player         Extrinsic Evidence:
           the specific        can relatively easily carry out the stop
25         combinations        operation with good timing to indicate
           providing a         the symbol as a stop symbol and can
26         winning state       realize an indication of combination of
           for the player      stop symbols advantageous to the player,     See definitions for “intervening” set forth in
27         when the            for example, corresponding to “big hit,”     Term No. 2 and “on” set forth in row 2.
           symbol appears      “middle hit” or “small hit.”
28         on one of the
           straight lines”     [‘047 patent at 6: 5-14] -

                                                               36
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 37 of 70



     #    ‘047 Patent         UEC Proposed Construction &                    AGA Proposed Construction & Evidence
 1        Term/Phrase         Evidence
                              In the front of a cabinet 2, which
 2        (claim 10)          surrounds all of slot machine 1, a
                              rectangular display window 3 is provided
 3        “wherein the        having width that is longer than its
          specific            length. In this embodiment, display
 4        combinations of     window 3 is arranged to be substantially.
          the symbols         On display window 3 there are provided
 5        providing a         a plurality of winning lines 5, consisting
          winning state       of three horizontal lines and two diagonal
 6        include any one     lines. Additionally, there is shown to be
          of the symbols      provided a plurality of numerals,
 7        of the plurality    specifically 3, 2, 1, 2, 3 from top to
          of symbols that     bottom. These numerals are provided on
 8        appears             the left and right (not specifically shown
          identically along   on the right-hand side) of display
          any of the          window 3.
 9
          straight lines of
          the display         [‘047 patent at 6: 53-55] -
10        window without      FIGS. 3 to 6 show various states of
          interruption by     indication in display window 3 of FIG. 2.
11        any other           In each of these figures, reference
          symbol”             numerals 5A, 5B, 5C, 5D, and 5E
12                            represent the five winning lines.
          (claim 16)
13                            [‘047 patent at 6: 53– 7:4] -
                              FIG. 3 represents a state of indication
14                            that exists when the player (not shown)
                              has pushed first stop button 6L,
15                            illustratively in the case where the player
                              intends to push the stop buttons in order
16                            of first stop button 6L, second stop
                              button 6C, third stop button 6R. In this
17                            indication state, first reel 4L is stopped,
                              and second reel 4C and third reel 4R are
18                            moving. In this example, “plum” symbol
                              102 is present in the upper section of first
19                            reel 4L, and the player therefore can
                              recognize the possibility of hit based on a
20                            winning pattern 202 (FIG. 8) which
                              constitutes a combination of three
                              “plum” symbols 102. The player would
21                            recognize this possibility of a win
                              because he or she would know that in
22                            second reel 4C, which the player intends
                              to stop next, three “plum” symbols 102
23                            are sequentially arranged, as mentioned
                              above. Consequently, the player will
24                            endeavor to stop the "plum" symbol 102
                              at the preferred position.
25
                              [‘047 patent at 7: 5-17] -
26                            If “plum” symbols 102 are positioned at
                              the upper and middle sections of the
27                            display window when second reel 4C is
                              stopped, as shown in FIG. 4, “plum”
28                            symbols 102 stand in two winning lines
                              5A, 5B, and consequently, winning

                                                              37
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 38 of 70



     #    ‘047 Patent   UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        pattern 202 shown in FIG. 8 (award
 2                      table) will be formed on one of winning
                        lines 5A and 5B if a further “plum”
 3                      symbol 102 can be positioned in the
                        upper or lower section when third reel 4R
 4                      is stopped. Accordingly, indication of
                        symbols of FIG. 4 corresponds to the
 5                      expectation of a possible hit condition on
                        two winning lines (termed a “double
 6                      TENPAI” in this embodiment). In this
                        condition, the player will try to stop the
 7                      movement of third reel 4R so that
                        “plum” symbol 102 will stop and stand at
 8                      the upper or lower section of reel 4R.

                        [‘047 patent at 7: 40-55] -
 9
                        In the state of indication of FIG. 5, the
                        operation of first stop button 6L followed
10                      by the operation of third stop button 6R,
                        causes first reel 4L and third reel 4R to
11                      be shown as already stopped. With
                        respect to first reel 4L, it is in the same
12                      condition as in the example of FIG. 4,
                        wherein "plum" symbol 102 stands in the
13                      upper section. In this case, however, the
                        above-mentioned three sequential “plum”
14                      symbols 102 stand in all sections of third
                        reel 4R. Thus, two “plum” symbols 102
15                      stand on each of winning lines 5A and
                        5B. Consequently, winning pattern 202
16                      shown in FIG. 8 (award table) will be
                        formed on winning line 5A or 5B if
17                      “plum” symbol 102 becomes positioned
                        at the upper section or the middle section
18                      of reel 4C when the movement of second
                        reel 4C is stopped. The indication of
19                      symbols of FIG. 5 leads to the
                        expectation of a hit condition on two
20                      winning lines (termed a “double
                        TENPAI”).
21                      [‘047 patent at 8: 7-17] –
                        In this example, three sequential "bell"
22                      symbols 101 are shown to stand in the
                        upper, middle and lower sections of first
23                      reel 4L in the display window, and “bell”
                        symbol 101 stands in the middle section
24                      of second reel 4C. If “bell” symbol 101
                        becomes positioned in the upper, middle
25                      or lower section when third reel 4R is
                        stopped, winning pattern 201 (FIG. 8
26                      award table), which consists of a
                        combination of three "bell" symbols 101
27                      is formed on winning line 5A, 5C, or 5E,
                        resulting in a “hit.” Accordingly, the
28                      symbol indication of FIG. 6 establishes
                        that a hit is an expected condition on

                                                        38
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 39 of 70



     #     ‘047 Patent        UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1         Term/Phrase        Evidence
                              three winning lines (termed a “triple
 2                            TENPAI”).

 3                            [‘047 patent at 8: 64 - 9: 3] -
                              FIG. 8 is a specific illustrative example
 4                            of an award table showing a plurality of
                              symbol combinations that form winning
 5                            patterns. This figure also shows an
                              example of a scheme of allotment
 6                            number of medals that are associated
                              with respective wins. In a preferred
 7                            embodiment, this table is displayed on
                              cabinet 2 of slot machine 1 at a position
 8                            convenient for the player to see.

                              [JP 9-340193, see #1, #2, #3, #4, #6, #7]
 9
                              See FH citations for Term #1.
10
11                            Extrinsic Evidence:
12                            N/A

13   5.    “different in      Plain and ordinary meaning.                  Proposed Construction: The symbols, as
           color on each                                                   printed on the reel sheet, must be different
14         reel”              [wherein each of the symbols appearing       colors. The symbol must be a different color
                              serially on each of the reels at least two   on each reel (e.g., if there are 5 reels, such
15         (claim 8)          times without any intervening different      symbols will be in 5 different colors, one
                              symbol] have a color difference on the       color on each reel.)
16         [wherein each of   individual reels
           the symbols                                                     Intrinsic Evidence:
17         appearing          Intrinsic Evidence:                          ’047 Patent, Figure 2.
           serially on each                                                “On display window 3 there are provided a
18         of the reels at    [‘047 patent at 4: 8-12] -                   plurality of winning lines 5, consisting of
           least two times    In the display for game according to this    three horizontal lines and two diagonal lines.”
19         without any        invention, the special kind of symbol is     ’047, 6:8-10.
           intervening        distinguished by a special appearance
20         different          from the other symbols, for example,         “Sankyo (Ugawa) does not explicitly teach
           symbol] are        specified color, specified size, specified   the colors of his symbols. It would have been
           different in       displacement from centerline or the like.    obvious to one having ordinary skill in the art
21         color on each                                                   at the time the invention was made to use
           reel               [‘047 patent at 4: 20-23] –                  whatever color desired since it would only
22                            According to the display for game            depend on the intended use of the assembly
                              mentioned above, the special kinds of        and the desired information to be displayed.”
23                            symbols are recognized by being distinct     Examiner’s Answer (’047 FH at
                              in specified colors from the other           AGA00000904 & AGA00000916)
24                            symbols even if these are moving.
                                                                           “Claim 24 describes the repeating symbols as
25                            [‘047 patent at 4: 24-27] –                  being of different colors as described in the
                              When the special kinds of symbols are        patent application at page 9, lines 11-14.
26                            specified not only by color but also size    (There are no color figures in the patent
                              smaller or larger than the other, position   application.)” Appeal Brief (’047 FH at
27                            of displacement to left or right compared    AGA00000928).
                              with the other symbols, easiness in
28                            recognition increases.                       “Here, the use of different colors of particular
                                                                           symbols on different reels has an interactive

                                                              39
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 40 of 70



     #    ‘047 Patent   UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1        Term/Phrase   Evidence
                        [‘047 patent at 5: 59-64] -                   effect with the other symbols on the same
 2                      In this specific illustrative embodiment      reel.” Amendment/Response to OA (’047 FH
                        of the invention, each of the special         at AGA00001078).
 3                      symbols has an associated coloration.
                        That is, “bell” symbol 101 is colored         Extrinsic Evidence:
 4                      yellow, “plum” symbol 102 is colored
                        blue, and "cherry" symbol 103 is colored      Color:
 5                      red. The player can easily find each
                        special symbol by detecting its               “the quality of an object or substance with
 6                      associated color.                             respect to light reflected by it, usu.
                                                                      determined visually by measurement of hue,
 7                      [JP 9-340193 at [0019]]                       saturation, and brightness of the reflected
                        With the fifth aspect, even if a plurality    light; saturation or chroma.” (The New
 8                      of specific types of symbols will             Webster’s Encyclopedic Dictionary of the
                        continuously appear in the moving             English Language, 1997, p. 133,
                        direction, and if the specific types of       AGA00020493).
 9
                        symbols cannot easily be recognized due
                        to mutual interference of the colors of the   Marshall Fey, Slot Machines: A Pictorial
10                      various symbols, but herein, and the          History of the First 100 Years (Douglas
                        specific types of symbols will be             McDonald ed., 4th ed. 1994) at 169 (picturing
11                      distinguished from other symbols by a         the Groetchen 1936 High Stakes gaming
                        specific color or the like, so the specific   machine with the same horse symbols in
12                      types of symbols can be recognized            different colors)
                        without interference from other symbols,
13                      during moving display. There is no            On:
                        restriction to having a specific color, and
14                      the size of this symbol can be a specific     “so as to be or remain supported by or
                        size that is smaller or larger than the       suspended from; so as to be attached to or
15                      other symbols, or the position of this        unified with.” (The New Webster’s
                        symbol can similarly be to the left or        Encyclopedic Dictionary of the English
16                      right compared to the other symbols that      Language, 1997, p. 465, AGA00020496).
                        are aligned with the center, and thus the
17                      specific types of symbols can be more
                        easily recognized.
18
                        [JP 9-340193 at [0019]]
19                      With the fifth aspect, even if a plurality
                        of specific types of symbols will
20                      continuously appear in the moving
                        direction, and if the specific types of
                        symbols cannot easily be recognized due
21                      to mutual interference of the colors of the
                        various symbols, but herein, and the
22                      specific types of symbols will be
                        distinguished from other symbols by a
23                      specific color or the like, so the specific
                        types of symbols can be recognized
24                      without interference from other symbols,
                        during moving display. There is no
25                      restriction to having a specific color, and
                        the size of this symbol can be a specific
26                      size that is smaller or larger than the
                        other symbols, or the position of this
27                      symbol can similarly be to the left or
                        right compared to the other symbols that
28                      are aligned with the center, and thus the
                        specific types of symbols can be more

                                                        40
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 41 of 70



     #     ‘047 Patent        UEC Proposed Construction &                  AGA Proposed Construction & Evidence
 1         Term/Phrase        Evidence
                              easily recognized.
 2
                              See FH citations for Term #1.
 3
                              Extrinsic Evidence:
 4
                              N/A
 5   6.    “including a       Plain and ordinary meaning.                  Proposed Construction: an award table
           cabinet housing                                                 showing the specific combinations of the
 6         the reels and on   including a cabinet housing the reels and    symbols providing a winning state
           which an award     on the cabinet an award table showing        (combination that is predefined to constitute a
 7         table showing      the specific combinations of the symbols     win) printed on or attached to the cabinet.
           the specific       providing a winning state is displayed for
 8         combinations of    viewing by the player                        Intrinsic Evidence:
           the symbols                                                     “New claim 29 specifies that an award table,
 9         providing a        Intrinsic Evidence:                          such as the award table of Figure 8, appears
           winning state is                                                on a housing of the display where the award
           displayed for      [‘047 patent at 4: 62-64] -                  table can be consulted by the player.
10         viewing by the     FIG. 2 is a perspective representation       Therefore, the player knows the desired
           player”            showing a front view of a specific           combinations to win a prize. Claim 29 is
11         (claim 13)         illustrative embodiment of a slot machine    supported at page 14, lines 20-23 of the
                              constructed in accordance with the           patent application.” Amendment/Response to
12         “a cabinet … on    principles of the invention;                 OA (’047 FH at AGA00001074).
           which an award
13         table showing      [‘047 patent at 5: 14-16] –                  “FIG. 8 is a specific illustrative example of
           the specific       FIG. 8 is a representation of an             an award table showing a plurality of symbol
14         combinations of    illustrative award table showing a           combinations that form winning patterns.
           the symbols        plurality of winning patterns consisting     This figure also shows an example of a
15         providing a        of combinations of symbols.                  scheme of allotment number of medals that
           winning state is                                                are associated with respective wins. In a
16         displayed”         [‘047 patent at 5: 65 - 6:4] –               preferred embodiment, this table is displayed
           (claim 13)         FIG. 2 is perspective representation         on cabinet 2 of slot machine 1 at a position
17                            showing the outer appearance of a slot       convenient for the player to see.” ’047, 8:64-
                              machine 1, as a specific illustrative        9:3, Figure 8.
18                            embodiment of a gaming machine
                              according to this invention. Slot machine    “Claim 29 specifies that the game has a
19                            1 is a gaming machine played by using a      cabinet, as illustrated in Figure 2 of the patent
                              coin, a medal or a token and the like as a   application, on which an award table is
20                            game medium (not shown). Hereinafter,        displayed. Display of the award table on the
                              the game medium (not shown) will be          cabinet is described at page 14 of the patent
                              referred to as “medal.”                      application in lines 22 and 23.” Appeal Brief
21                                                                         (’047 FH at AGA00000928).
                               [‘047 patent at 8: 64 - 9: 3] –
22                            FIG. 8 is a specific illustrative example    Extrinsic Evidence:
                              of an award table showing a plurality of
23                            symbol combinations that form winning
                              patterns. This figure also shows an
24                            example of a scheme of allotment             See, definition for “on” set forth in term No.
                              number of medals that are associated         2, supra.
25                            with respective wins. In a preferred
                              embodiment, this table is displayed on       David G. Christensen, Slot Machines: A
26                            cabinet 2 of slot machine 1 at a position    Pictorial Review 44 (1972) (picturing the
                              convenient for the player to see.            1933 Jennings “Little Duke” slot machine
27                                                                         cabinet on which there is an award table).
                              [JP 9-340193 at [0027]] -                    (AGA00018773.)
28                            Three rotary reels 4L, 4C, 4R are
                              laterally arranged inside the cabinet 2,     Marshall Fey, Slot Machines: A Pictorial

                                                              41
               Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 42 of 70



       #        ‘047 Patent     UEC Proposed Construction &                   AGA Proposed Construction & Evidence
 1              Term/Phrase     Evidence
                                and reel sheets 100L, 100C, 100R on           History of the First 100 Years 201 (Douglas
 2                              which the symbols illustrated in FIG. 1       McDonald ed., 4th ed. 1994) (picturing the
                                are drawn are attached to the outer           1969 Bally Continental gaming machine
 3                              circumferential surface of each rotary        cabinet showing an award table).
                                reel, and the symbols are displayed           (AGA00018793.)
 4                              successively in the display window 3 by
                                rotation of the reels. A variable display
 5                              device is configured by these rotary reels.

 6                              [JP 9-340193 at [0046]] -
                                FIG. 8 is an example of a payout table
 7                              showing conditions for symbol
                                combinations that are winning as
 8                              described above, and the numbers
                                represent the number of medallions that
                                are paid out. This table is displayed at an
 9
                                easily observed location on the cabinet 2
                                of the slot machine 1.
10                              See FH citations for Term #1.
11                              Extrinsic Evidence:
                                [Merriam Webster Collegiate
12                              Dictionary (10th ed. 1997)]-

13                              Display (verb): “to put or spread before
                                the view”
14
                                Symbol: “An arbitrary or conventional
15                              sign used in writing or printing relating
                                to a particular field to represent
16                              operations, quantities, elements,
                                relations, or qualities”
17
                                [The American Heritage Dictionary
18                              (4th ed. 2006)]-

19                              Display (verb): “To present or hold up
                                for view”
20
                                Symbol: “A printed or written sign used
                                to represent an operation, element,
21                              quantity, quality, or relation”
22
23
                           Additional Terms in Dispute Concerning Patentable Weight
24
                The parties also dispute the construction of the following terms/phrases as to whether the
25
     terms/phrases have patentable weight. The terms include:
26
     ‘472 Patent
27
           •    “when the front door is opened, interference of the operation table with a structure adjacent
28

                                                                42
            Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 43 of 70




 1           the cabinet and proximate the hinge is reduced” (claims 10-14, 17)
 2   ‘473 Patent
        • “wherein the cutout portion allows the front door to be opened so as to minimize interference
 3
 4           of the operation table with a structure adjacent the cabinet and proximate the hinge” (claim

 5           10)
 6   ‘047 Patent
 7
        •    “each reel sheet including a plurality of symbols sequentially arranged, for viewing by a
 8
             player upon stopping of rotation of the corresponding reel, wherein each of the reel sheets
 9
             includes one symbol appearing serially, at least two times, without any intervening different
10
             symbol, and each symbol of the plurality of symbols appears on each of the reel sheets”
11
             (claim 1)
12
        •    “alignments on at least one of the lines of any of specific combinations of the symbols
13
             provide a winning state for the player and all other combinations of the symbols on the
14
             straight lines do not provide a winning state for the player” (claim 1)
15
16      •    “alignments on at least one of the three straight lines of any of the specific combinations of
17           the symbols provide a winning state for the player and all other combinations of the symbols
18           on the three straight lines do not provide a winning state for the player” (claim 2)
19      •    “the symbols on each reel appearing at least two times without any intervening different
20           symbol, appear three times on each reel serially, without any intervening different symbol”
21           (claim 7)
22      •    “each of the symbols appearing serially on each of the reels at least two times without any
23           intervening different symbol are different in color on each reel” (claim 8)
24      •    “one of the symbols appearing serially at least two times, without any intervening different
25           symbol, on at least one of the reels, is part of at least one of the specific combinations
26           providing a winning state for the player when the symbol appears on one of the straight lines”
27           (claim 10)
28

                                                         43
            Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 44 of 70




 1      •      “on which an award table showing the specific combinations of the symbols providing a
 2             winning state is displayed for viewing by the player” (claim 13)

 3      •      “the at least two straight lines are parallel to the common axis” (claim 14)
 4      •      “the specific combinations of the symbols providing a winning state include any one of the
 5             symbols of the plurality of symbols that appears identically along any of the straight lines of
 6             the display window without interruption by any other symbol” (claim 16)
 7
 8                Significant Disputed Terms/Phrases
 9             Because there are four patents in suit and over forty accused products, none of the claim
10   construction positions, standing alone, are case dispositive.
11             The parties agree that the following terms are significant to the resolution of specific claims in
12   the case:
13                •   ‘472/’473: “recess”
14                •   ‘473: “cutout”
15                •   ‘013: “communicate”
16                •   ‘047: “each symbol of the plurality of symbols appears on each of the reel sheets”
17                •   ‘047: “alignments on at least one of the lines of any of specific combinations of the
18                    symbols provide a winning state for the player and all other combinations of the
19                    symbols on the straight lines do not provide a winning state for the player” (and
20                    variations thereof in dependent claims)
21             Construction of these claim terms can be, in some cases, dispositive of UEC’s claims of
22   infringement against certain AGA accused games and/or cabinets, and in others dispositive as to a
23   patent.
24
25                Length of Time for Claim Construction Hearing and Anticipated Briefing
26             The parties request that each side be given up to four hours at the Claim Construction hearing
27   for a total of one day. This allotted time may include a technology tutorial for the Court. The parties
28   anticipate in light of the asserted claims and identified terms across four patents, that briefing will

                                                          44
           Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 45 of 70




 1   require 60 pages for UEC’s opening brief, 60 pages for AGA’s opposition brief. UEC contends that it
 2   requires 45 pages for its reply brief. AGA believes that the reply brief should be limited to no more

 3   than half of the pages allowed for the opening and responsive briefs, in line with the proportional
 4   limitation of LR 7-3(b).
 5           As set forth in the Scheduling Order (ECF No. 80), AGA intends to file a summary judgment
 6   motion on issues related to claim construction concurrent with the Claim Construction Briefing.
 7   AGA believes that hearing this motion at the same time as claim construction would be both
 8   beneficial and efficient for the Court. AGA believes that argument on the summary judgment would
 9   take up to 90 minutes..
10                Witnesses
11           The parties do not currently propose calling any witnesses at the Claim Construction Hearing.
12
13                Claim Construction Charts
14           The charts below set forth the claim language of the asserted claims, with the disputed
15   terms/phrases to be construed presented in bold, and the parties’ proposed constructions presented
16   alongside the relevant claim language.
17
                       1.       ‘472 Patent Claims
18
19
      ‘472 Patent Claims                          Term/Phrase        UEC Proposed         AGA Proposed
20                                                                   Construction         Construction
      1. A gaming machine, comprising:            “asymmetrically    Plain and ordinary   made up of exactly similar
21                                                configured”        meaning.             parts facing each other or
      a cabinet having a front opening;                                                   around an axis
22
                                                  “recess”           Plain and ordinary   “indentation formed by
      a front door pivotably coupled to the                          meaning.             cutting out.”
23    cabinet via a hinge attached to a lateral
      side of the cabinet and at a front side
24
25
26
27
28

                                                                45
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 46 of 70



     ‘472 Patent Claims                         Term/Phrase            UEC Proposed         AGA Proposed
 1                                                                     Construction         Construction
     thereof;                                   “protrusion”           Plain and ordinary   something that juts or
 2                                                                     meaning.             sticks out beyond a
     and an input device to input an                                                        surface.
 3   operation related to the gaming
     machine; wherein, the front door
 4   includes an operation table that
     maintains a fixed position relative to
 5   the front door, and projects forward
     from the front door,
 6
     the operation table extends along a
 7   width of the front door and includes an
     asymmetrically configured front edge
 8   perimeter to thereby form an operation
     table side having a recess and an
     operation table side having a
 9
     protrusion, and
10   the operation table side having the
     recess is disposed toward the side of
11   the front door including the hinge and
     the operation table side having the
12   protrusion is disposed toward the side
     of the front door opposite the side of
13   the front door including the hinge.

14   2. The gaming machine according to         “recess”               Plain and ordinary   “indentation formed by
     claim 1, wherein the front edge                                   meaning              cutting out.”
15   perimeter corresponding to the
     operation table side having the recess
                                                “protrusion”           Plain and ordinary   something that juts or
16   is concaved toward the front door when
                                                                       meaning              sticks out beyond a
     compared with the front edge perimeter
                                                                                            surface.
17   corresponding to the operation table
     side having the protrusion.
18
     3. The gaming machine according to         “substantially”        Plain and ordinary   “in essence, in total effect,
19   claim 1, wherein the operation table has                          meaning.             to all intents and
     a longitudinal length that is                                                          purposes”
20   substantially the same as the width of
     the front door.
21
     4. The gaming machine according to         “recess”               Plain and ordinary   “indentation formed by
22   claim 1, wherein the operation table                              meaning              cutting out.”
     side having the recess has a depth
23   extending from the front door that is
     less than a depth of the operation table
     side having the protrusion.
24
                                                “protrusion”           Plain and ordinary   something that juts or
25                                                                     meaning              sticks out beyond a
                                                                                            surface.
26
     5. The gaming machine according to         “recess”               Plain and ordinary   “indentation formed by
27   claim 1, wherein the operation table                              meaning              cutting out.”
     side corresponding to the recess has a
28

                                                                  46
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 47 of 70



     ‘472 Patent Claims                           Term/Phrase            UEC Proposed         AGA Proposed
 1                                                                       Construction         Construction
     longitudinal length that is less than a      “protrusion”           Plain and ordinary   something that juts or
 2   longitudinal length of the operation                                meaning              sticks out beyond a
     table side corresponding to the                                                          surface.
 3   protrusion.

 4   6. A gaming machine, comprising:             “asymmetrically        Plain and ordinary   Plain meaning, i.e., a front
                                                  configured”            meaning.             edge perimeter in which
 5   a cabinet having a front opening;                                                        one side is not the mirror
                                                                                              image of the other.
 6   a front door pivotably coupled to the        “closer”               Plain and ordinary   plain meaning, i.e.,
     cabinet via a hinge that is attached to a                           meaning.             “closer” is the
 7   lateral side of the cabinet and at a front                                               comparative adjective
     side thereof; and                                                                        form of “close,” such that
 8                                                                                            something is closer to a
     an input device including at least one of                                                point if it nearer to the
 9   a bet button to input a bet and a start                                                  point than a specified
     button to input a game start command;                                                    reference. “nearer than”
10   wherein, the front door includes an
     operation table that maintains a fixed
11   position relative to the front door, and
     projects forward from the front door,
12   the operation table extends along a
     width of the front door and includes an
13   asymmetrically configured front edge
     perimeter to thereby form an operation
14   table having a first recessed side
     portion disposed closer to the hinge
15   and a second protruding side portion
     disposed away from the hinge; and,
16   wherein the first recessed side portion
     of the operation table has a smaller
17   depth, which extends from the front
     door and to the front edge perimeter,
18   than the second protruding side portion
     when viewed from the front of the
19   gaming machine.

20   7. The gaming machine according to           “substantially”        Plain and ordinary   “in essence, in total effect,
     claim 6, wherein the operation table has                            meaning.             to all intents and
21   a longitudinal length that is                                                            purposes”
     substantially the same as the width of
     the front door.
22
     8. The gaming machine according to           “substantially”        Plain and ordinary   “in essence, in total effect,
23   claim 6, wherein the front edge                                     meaning.             to all intents and
     perimeter corresponding to the first                                                     purposes”
24   recessed side portion is concaved
     toward the cabinet and the operation
25   table has a longitudinal length that is
     substantially the same as the width of
26   the front door.

27
28

                                                                    47
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 48 of 70



     ‘472 Patent Claims                           Term/Phrase         UEC Proposed         AGA Proposed
 1                                                                    Construction         Construction
     9. The gaming machine according to
 2   claim 6, wherein the operation table
     side corresponding to the first recessed
 3   side portion has a longitudinal length
     that is less than a longitudinal length of
 4   the operation table side corresponding
     to the second protruding side portion.
 5
     10. A gaming machine, comprising:            “when the front     Plain and ordinary   Not entitled to patentable
 6                                                door is opened,     meaning.             weight.
     a cabinet having a front opening;            interference of
 7                                                the operation
     a front door pivotably coupled to the        table with a
 8   cabinet via a hinge that is attached to a    structure
     lateral side of the cabinet and at a front   adjacent the
 9   side thereof;                                cabinet and
                                                  proximate the
     a display device that is placed in the       hinge is
10   front face of the cabinet and displays       reduced”
     information related to a game;
11
     an input device to input an operation
12   related to the gaming machine;
                                                  “adjacent”          Plain and ordinary   plain meaning, i.e., “near
13   wherein the front door has an operation                          meaning.             or next to.”
     table that maintains a fixed position
14   relative to the front door and projects
     forward from the front door,
15                                                “proximate”         Plain and ordinary   plain meaning, i.e., “very
     wherein the operation table extends                              meaning.             near.”
16   along a width of the front door and
     includes an asymmetrically
17   configured front edge perimeter to
     thereby form an operation table side
     having a recess and an operation table       “recess”            Plain and ordinary   “indentation formed by
18                                                                    meaning              cutting out.”
     side having a protrusion, the operation
19   table side having the recess is disposed
     proximate a lateral side of the cabinet
20   including the hinge, the operation table
     side having the protrusion is disposed       “protrusion”        Plain and ordinary   something that juts or
     distal the lateral side of the cabinet                           meaning              sticks out beyond a
21   including the hinge, the operation table                                              surface.
     side having the recess is disposed
22   toward the front door relative to the
     operation table side having the
23   protrusion, and
24   when the front door is opened,
     interference of the operation table
25   with a structure adjacent the cabinet
     and proximate the hinge is reduced.
26
27
28

                                                                 48
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 49 of 70



     ‘472 Patent Claims                          Term/Phrase            UEC Proposed         AGA Proposed
 1                                                                      Construction         Construction
     11. The gaming machine according to         “substantially”        Plain and ordinary   “in essence, in total effect,
 2   claim 10, wherein the operation table                              meaning.             to all intents and
     has a longitudinal length that is                                                       purposes”
 3   substantially the same as the width of
     the front door.
 4
     12. The gaming machine according to         “substantially”        Plain and ordinary   “in essence, in total effect,
 5   claim 10, wherein the operation table                              meaning.             to all intents and
     side having the recess is concaved                                                      purposes”
 6   toward the cabinet and the operation
     table has a longitudinal length that is
 7   substantially the same as the width of
     the front door.                             “recess”               Plain and ordinary   “indentation formed by
                                                                        meaning              cutting out.”
 8
 9   13. The gaming machine according to         “recess”               Plain and ordinary   “indentation formed by
     claim 10, wherein the operation table                              meaning              cutting out.”
10   side having the recess has a depth
     extending from the front door that is
                                                 “protrusion”           Plain and ordinary   something that juts or
11   less than a depth of the operation table
                                                                        meaning              sticks out beyond a
     side having the protrusion.
                                                                                             surface.
12
     14. The gaming machine according to         “recess”               Plain and ordinary   “indentation formed by
     claim 10, wherein the operation table                              meaning              cutting out.”
13
     side having the recess has a
     longitudinal length that is less than a
14   longitudinal length of the operation        “protrusion”           Plain and ordinary   something that juts or
     table side having the protrusion.                                  meaning              sticks out beyond a
15                                                                                           surface.
16   15. The gaming machine according to
     claim 1, wherein the input device is
17   disposed on the operation table.
18
     16. The gaming machine according to
     claim 6, wherein the input device is
19   disposed on the operation table.
20   17. The gaming machine according to
     claim 10, wherein the input device is
21   disposed on the operation table.

22
     18. A gaming machine, comprising:           “asymmetrically        Plain and ordinary   Plain meaning, i.e., a front
                                                 configured”            meaning.             edge perimeter in which
23   a cabinet having a front opening;                                                       one side is not the mirror
                                                                                             image of the other.
24   a front door pivotably coupled to the
     cabinet via a hinge attached to a lateral
25
26
27
28

                                                                   49
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 50 of 70



     ‘472 Patent Claims                          Term/Phrase            UEC Proposed          AGA Proposed
 1                                                                      Construction          Construction
     side of the cabinet and at a front side     “closer”               Plain and ordinary    plain meaning, i.e.,
 2   thereof;                                                           meaning.              “closer” is the
                                                                                              comparative adjective
 3   an operation table projecting frontward                                                  form of “close,” such that
     from the front door; and                                                                 something is closer to a
 4                                                                                            point if it nearer to the
     an input device configured to input an                                                   point than a specified
 5   operation related to the gaming                                                          reference. “nearer than”
     machine; wherein,
 6
     the operation table maintains a fixed
 7   position relative to the front door and
     extends along a width of the front door,
 8   the operation table includes an
     asymmetrically configured front edge
     perimeter that serves to define an
 9
     operation table depth that extends
     forward from the front door and to the
10   front edge perimeter of the operation
     table, the operation table depth varying
11   as the operation table extends along the
     width of the front door; and wherein,
12   the operation table depth on a side of
     the operation table closer to the hinge
13   is less than the operation table depth on
     that side of the operation table that is
14   opposite the hinge.

15   19. The gaming machine according to         “closer”               Plain and ordinary    plain meaning, i.e.,
     claim 18, wherein the front edge                                   meaning.              “closer” is the
16   perimeter corresponding to the                                                           comparative adjective
     operation table side closer to the hinge                                                 form of “close,” such that
17   is concaved toward the front door when                                                   something is closer to a
     compared with the front edge perimeter                                                   point if it nearer to the
18   corresponding to the operation table                                                     point than a specified
     side opposite the hinge.                                                                 reference. “nearer than”
19
     20. The gaming machine according to         “substantially”        Plain and ordinary    “in essence, in total effect,
20   claim 18, wherein the operation table                              meaning.              to all intents and
     has substantially a same longitudinal                                                    purposes”
21   length as the width of the front door.

     21. The gaming machine according to
22   claim 18, wherein the input device is
     disposed on the operation table.
23
24
25                    2.       ‘473 Patent Claims

26   ‘473 Patent Claims                          Term/Phrase        UEC Proposed             AGA Proposed
                                                                    Construction             Construction
27
28

                                                                   50
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 51 of 70



     ‘473 Patent Claims                           Term/Phrase       UEC Proposed         AGA Proposed
 1                                                                  Construction         Construction
     1. A gaming machine, comprising:             “cutout”          Plain and ordinary   Plain meaning, i.e., “a
 2                                                                  meaning.             space where something has
     a cabinet having a front opening;                                                   been cut out” and “a part
 3                                                                                       that has been cut out.”
     a front door pivotably coupled to the
 4   cabinet via a hinge that is attached to a
     lateral end portion at a front face of the
 5   cabinet, the front door opening and
     closing the front opening;
 6
     a display device that is placed in the
 7   front face of the cabinet and displays
     information related to a game; an
 8   input device for allowing a player to
     perform an operation related to the          “formed”          Plain and ordinary   shaped by cutting out
     game; and                                                      meaning.
 9
     a controller that performs processing
10   related to execution of the game in
                                                  “closer”          Plain and ordinary   nearer than
                                                                    meaning.
     response to an input to the input
11   device,
12   wherein the front door has an
     operation table that projects forward
13   from the cabinet,

14   wherein the input device is placed on
     the operation table,
15
     wherein a side portion located at a
16   front end of the operation table closer
     to the hinge is provided with a cutout
17   portion such that a contour of the
     operation table is asymmetrically
18   configured,

19   wherein the cutout portion is formed
     at a front and toward a periphery of the     “asymmetrically   Plain and ordinary   Plain meaning, i.e., a front
20   operation table, which operation table       configured”       meaning.             edge perimeter in which
     extends along the width direction of                                                one side is not the mirror
     the front door,                                                                     image of the other.
21
     wherein the side portion of the
22   operation table including the cutout
     portion has a smaller lateral width than
23   the remaining portions of the operation
     table when viewed from the front of
24   the gaming machine,

25   wherein the operation table maintains
     a same position with respect to the
26   front door regardless of whether the
     front door is opened or closed, and
27
     wherein in the operation table, which
28   maintains a same position with respect
     to the front door, the cutout portion

                                                                51
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 52 of 70



     ‘473 Patent Claims                         Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                 Construction         Construction
     maintains a same position with respect
 2   to the front door when the front door is
     closed.
 3
 4
 5
 6
 7
 8
 9
10
11   2. The gaming machine according to         “cutout”           Plain and ordinary   Plain meaning, i.e., “a
     claim 1, wherein the cutout portion is                        meaning.             space where something has
12   concaved toward the cabinet.                                                       been cut out” and “a part
                                                                                        that has been cut out.”
13   3. The gaming machine according to         “substantially”    Plain and ordinary   “in essence, in total effect,
     claim 1, wherein the cutout portion is                        meaning.             to all intents and purposes”
14   formed at a front and toward a
     periphery of the operation table, which
15   operation table has substantially the
     same width as the front door.
16                                              “cutout”           Plain and ordinary   Plain meaning, i.e., “a
                                                                   meaning.             space where something has
17                                                                                      been cut out” and “a part
                                                                                        that has been cut out.”
18
19                                              “formed”           Plain and ordinary   Shaped by cutting out
                                                                   meaning.
20
     4. The gaming machine according to         “cutout”           Plain and ordinary   Plain meaning, i.e., “a
21   claim 1, wherein the cutout portion is                        meaning.             space where something has
     formed so as to be concaved toward                                                 been cut out” and “a part
22   the cabinet, at a front and toward a                                               that has been cut out.”
     periphery of the operation table, which
23   operation table has substantially the
     same width as the front door.
24                                              “formed”           Plain and ordinary   Shaped by cutting out
                                                                   meaning.
25
26                                              “substantially”    Plain and ordinary   “in essence, in total effect,
                                                                   meaning.             to all intents and purposes”
27
28

                                                                  52
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 53 of 70



     ‘473 Patent Claims                           Term/Phrase    UEC Proposed         AGA Proposed
 1                                                               Construction         Construction
     5. The gaming machine according to           “cutout”       Plain and ordinary   Plain meaning, i.e., “a
 2   claim 1, wherein the cutout portion is                      meaning.             space where something has
     formed at an end of the operation                                                been cut out” and “a part
 3   table distal to the front door.                                                  that has been cut out.”
                                                  “formed”       Plain and ordinary   Shaped by cutting out
 4                                                               meaning.
     6. A gaming machine, comprising:             “cutout”       Plain and ordinary   Plain meaning, i.e., “a
 5                                                               meaning.             space where something has
     a cabinet having a front opening;                                                been cut out” and “a part
 6                                                                                    that has been cut out.”
     a front door pivotably coupled to the
 7   cabinet via a hinge that is attached to a    “closer”       Plain and ordinary   nearer than
     lateral end portion at a front face of the                  meaning.
 8   cabinet, the front door opening and
     closing the front opening;
 9                                                “formed”       Plain and ordinary   Shaped by cutting out
                                                                 meaning.
     a display device that is placed in the
10   front face of the cabinet and displays
     information related to a game;
11
     a bet button for allowing an arbitrary
12   amount of bets; a start button for
     allowing a game to start in response to
13   betting through the bet button;
     an input device that has at least the bet
14   button and the start button;

15   a controller that performs processing
     related to execution of the game in
     response to an input to the input
16   device, wherein the front door has an
     operation table that projects forward
17   from the cabinet,
18   wherein the input device is placed on
     the operation table,
19
     wherein a first side portion located at a
20
21
22
23
24
25
26
27
28

                                                                53
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 54 of 70



     ‘473 Patent Claims                         Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                 Construction         Construction
     front end of the operation table closer    “asymmetrically    Plain and ordinary   Plain meaning, i.e., a front
 2   to the hinge is provided with a cutout     configured”        meaning.             edge perimeter in which
     such that a contour of the operation                                               one side is not the mirror
 3   table is asymmetrically configured,                                                image of the other.

 4   wherein the cutout is formed at a
     front and toward a periphery of the
 5   operation table, which operation table
     extends along the width direction of
 6   the front door,

 7   wherein the first side portion provided
     with the cutout has a smaller width of
 8   the operation table than the other
     portions of the operation table when
     viewed from the front of the gaming
 9
     machine,
10   wherein a rest portion is provided at a
     second side portion opposite to the
11   first side portion,
12
     wherein the start button is arranged so
13   as to be on a closer side with respect
     to the rest portion on the operation
14   table,

15   wherein the operation table maintains
     a same position with respect to the
16   front door regardless of whether the
     front door is opened or closed, and
17   wherein in the operation table, which
     maintains a same position with respect
18   to the front door, the cutout portion
     maintains a same position with respect
19   to the front door when the front door is
     closed.
20
     7. The gaming machine according to         “cutout”           Plain and ordinary   Plain meaning, i.e., “a
     claim 6, wherein the cutout is formed                         meaning.             space where something has
21   at a front and toward a periphery of the                                           been cut out” and “a part
     operation table, which operation table                                             that has been cut out.”
22   has substantially the same width as
     the front door.
23
                                                “substantially”    Plain and ordinary   “in essence, in total effect,
24                                                                 meaning.             to all intents and purposes”

25
26
                                                “formed”           Plain and ordinary   Shaped by cutting out
27                                                                 meaning.

28

                                                                  54
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 55 of 70



     ‘473 Patent Claims                           Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                   Construction         Construction
     8. The gaming machine according to           “substantially”    Plain and ordinary   “in essence, in total effect,
 2   claim 6, wherein the cutout portion is                          meaning.             to all intents and purposes”
     formed so as to be concaved toward
 3   the cabinet, at a front and toward a
     periphery of the operation table, which
 4   operation table has substantially the
     same width as the front door.
                                                  “cutout”           Plain and ordinary   Plain meaning, i.e., “a
 5                                                                   meaning.             space where something has
                                                                                          been cut out” and “a part
 6                                                                                        that has been cut out.”
                                                  “formed”           Plain and ordinary   Shaped by cutting out
 7                                                                   meaning.

 8   9. The gaming machine according to           “cutout”           Plain and ordinary   Plain meaning, i.e., “a
     claim 6, wherein the cutout portion is                          meaning.             space where something has
 9   formed at an end of the operation                                                    been cut out” and “a part
     table distal to the front door.                                                      that has been cut out.”
10                                                “formed”           Plain and ordinary   Shaped by cutting out
                                                                     meaning.
11
     10. A gaming machine, comprising:            “cutout”           Plain and ordinary   Plain meaning, i.e., “a
12                                                                   meaning.             space where something has
     a cabinet having a front opening;                                                    been cut out” and “a part
                                                                                          that has been cut out.”
13   a front door pivotably coupled to the        “formed”           Plain and ordinary   Shaped by cutting out
     cabinet via a hinge that is attached to a                       meaning.
14   lateral end portion at a front face of the
     cabinet, the front door opening and
15                                                “proximate”        Plain and ordinary   very near
     closing the front opening;
                                                                     meaning.
16   a display device that is placed in the       “minimize”         Plain and ordinary   reduce to the smallest
     front face of the cabinet and displays                          meaning.             possible amount, extent, or
17   information related to a game;                                                       degree.”
18   an input device for allowing a player        “adjacent”         Plain and ordinary   plain meaning, i.e., “near or
     to perform an operation related to the                          meaning.             next to.”
19   game; and
     a controller that performs processing
20   related to execution of the game in
     response to an input to the input
21   device,

22   wherein the front door has an

23
24
25
26
27
28

                                                                    55
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 56 of 70



     ‘473 Patent Claims                         Term/Phrase         UEC Proposed         AGA Proposed
 1                                                                  Construction         Construction
     operation table that projects forward      “wherein the        Plain and ordinary   Not entitled to patentable
 2   from the cabinet,                          cutout portion      meaning.             weight.
                                                allows the front
 3   wherein the input device is placed on      door to be
     the operation table,                       opened so as to
 4                                              minimize
     wherein the operation table including      interference of
 5   an asymmetrically contoured front          the operation
     face comprises a cutout portion and a      table with a
 6   protruding portion,                        structure
                                                adjacent the
 7   wherein the cutout portion is formed       cabinet and
     at a front and toward a periphery of the   proximate the
 8   operation table, which operation table     hinge”
     extends along the width direction of
     the front door,
 9
     wherein the cutout portion is
10   disposed proximate a lateral side of
     the cabinet including the hinge,
11
     wherein the protruding portion is
12   disposed distal a lateral side of the
     cabinet including the hinge,
13   wherein the cutout portion is
     disposed toward the cabinet relative to
14   the protruding portion,

15   wherein the cutout portion allows
     the front door to be opened so as to
16   minimize interference of the
     operation table with a structure
17   adjacent the cabinet and proximate
     the hinge,
18
     wherein the operation table maintains
19   a same position with respect to the
     front door regardless of whether the
20   front door is opened or closed, and

     wherein in the operation table, which
21   maintains a same position with respect
     to the front door, the cutout portion
22   maintains a same position with respect
     to the front door when the front door is
23   closed.

24   11. The gaming machine according to        “substantially”     Plain and ordinary   “in essence, in total effect,
     claim 10, wherein the cutout portion is                        meaning.             to all intents and purposes”
25   formed at a front and toward a
     periphery of the operation table, which
26   operation table has substantially the
     same width as the front door.
27                                              “cutout”            Plain and ordinary   Plain meaning, i.e., “a
                                                                    meaning.             space where something has
28                                                                                       been cut out” and “a part
                                                                                         that has been cut out.”

                                                                   56
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 57 of 70



     ‘473 Patent Claims                          Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                  Construction         Construction
                                                 “formed”           Plain and ordinary   Shaped by cutting out
 2                                                                  meaning.

 3   12. The gaming machine according to         “cutout”           Plain and ordinary   Plain meaning, i.e., “a
     claim 10, wherein the cutout portion is                        meaning.             space where something has
 4   formed so as to be concaved toward                                                  been cut out” and “a part
     the cabinet, at a front and toward a                                                that has been cut out.”
 5   periphery of the operation table, which
     operation table has substantially the
 6   same width as the front door.               “formed”           Plain and ordinary   Shaped by cutting out
                                                                    meaning.
 7
                                                 “substantially”    Plain and ordinary   “in essence, in total effect,
 8                                                                  meaning.             to all intents and purposes”

 9
     13. The gaming machine according to         “cutout”           Plain and ordinary   Plain meaning, i.e., “a
10   claim 10, wherein the cutout portion is                        meaning.             space where something has
     formed at an end of the operation                                                   been cut out” and “a part
11   table distal to the front door.                                                     that has been cut out.”
                                                 “formed”           Plain and ordinary   Shaped by cutting out
12                                                                  meaning.
     14. A gaming machine, comprising:          “substantially”     Plain and ordinary   “in essence, in total effect,
13                                                                  meaning.             to all intents and purposes”
     a cabinet having a front opening and a
14   front door pivotably coupled to the
     cabinet via a hinge disposed on a
15   lateral side thereof, the front door
     including an operation table that
16   maintains a fixed position relative to
     the front door and projects forward
17   from the front door; wherein,
                                                 “projection”       Plain and ordinary   something that juts or sticks
                                                                    meaning              out beyond a surface.
18   the operation table extends along a
     width of the front door and includes an
19   asymmetrical front edge perimeter,
     which forms an operation table side
20   corresponding to a recess and an            “recess”           Plain and ordinary   indentation formed by
     operation table side corresponding to a                        meaning.             cutting out.”
21   projection; and wherein,

22   the operation table side corresponding
     to the recess is substantially disposed
     on that side of the front door including
23   the hinge and the operation table side
     corresponding to the projection is
24   substantially disposed on that side of
     the front door opposite the hinge.
25
     15. The gaming machine of claim 14,         “substantially”    Plain and ordinary   “in essence, in total effect,
26   wherein the operation table extends                            meaning.             to all intents and purposes”
     from the front door in a direction that
27   is substantially transverse with
     respect to the longitudinal axis of the
28   front door.


                                                                   57
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 58 of 70



     ‘473 Patent Claims                        Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                Construction         Construction
     16. The gaming machine of claim 14,       “substantially”    Plain and ordinary   “in essence, in total effect,
 2   wherein the operation table includes a                       meaning.             to all intents and purposes”
     substantially planar upper surface
 3   inclined with respect to the
     longitudinal axis of the front door.
 4
     17. The gaming machine of claim 16,
 5   wherein the operation table includes an
     input device for performing a gaming
 6   machine operation.

 7   18. The gaming machine of claim 17,
     wherein the gaming machine
 8   comprises a wagering-type gaming
     machine including: a display device
 9   that displays game information; a
     controller that executes game
10   operations in response to an input to
     the input device; and, a value-addition
     mechanism comprising at least one of
11   a bill sensor and a ticker printer.
12   19. The gaming machine of claim 14,       “substantially”    Plain and ordinary   “in essence, in total effect,
     wherein the operation table                                  meaning.             to all intents and purposes”
13   substantially extends along the entire
     width of the front door.
14
     20. The gaming machine of claim 14,       “projection”       Plain and ordinary   something that juts or sticks
15   wherein the operation table side                             meaning              out beyond a surface.
     corresponding to the recess has a
16   length that is less than that of the      “recess”           Plain and ordinary   indentation formed by
     operation table side corresponding to                        meaning.             cutting out.”
17   the projection.
     21. The gaming machine of claim 14,       “projection”       Plain and ordinary   something that juts or sticks
18   wherein the operation table side                             meaning              out beyond a surface.
     corresponding to the recess has a
19   depth from the front door that is less    “recess”           Plain and ordinary   indentation formed by
     than that of the operation table side                        meaning.             cutting out.”
20   corresponding to the projection.

21   22. The gaming machine of claim 14,       “projection”       Plain and ordinary   something that juts or sticks
     wherein the asymmetrical front edge                          meaning              out beyond a surface.
22   corresponding to the operation table
     side corresponding to the recess
23   includes a portion thereof that is
     concave relative to the front door and    “recess”           Plain and ordinary   indentation formed by
     the asymmetrical front edge                                  meaning.             cutting out.”
24
     corresponding to the operation table
     side corresponding to the projection
25   includes a portion thereof that is
     convex relative to the front door.
26
27
28

                                                                 58
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 59 of 70



     ‘473 Patent Claims                          Term/Phrase        UEC Proposed         AGA Proposed
 1                                                                  Construction         Construction
     23. A gaming machine enclosure              “proximate”        Plain and ordinary   plain meaning, i.e., “very
 2   comprising:                                                    meaning.             near.”

 3   a cabinet having a front opening and a
     front door pivotably coupled to the
 4   cabinet via a hinge disposed on a
     lateral side thereof, the front door
 5   including an operation table that
     extends forward from the front door
 6   and that maintains a fixed position         “substantially”    Plain and ordinary   “in essence, in total effect,
     relative to the front door, the operation                      meaning.             to all intents and purposes”
 7   table including a substantially planar
     upper surface that is inclined with
 8   respect to the longitudinal axis of the
     front door; wherein,
 9                                               “projection”       Plain and ordinary   something that juts or sticks
     the operation table extends along a
     width of the front door and includes an                        meaning              out beyond a surface.
10   asymmetrical front edge perimeter,
     which forms an operation table side
11   corresponding to a recess and an            “recess”           Plain and ordinary   indentation formed by
     operation table side corresponding to a                        meaning.             cutting out.”
12   projection; and wherein,

13   the operation table side corresponding
     to the recess is substantially disposed
14   on that side of the operation table
     proximate the hinge, and the
15   operation table side corresponding to
     the projection is substantially
16   disposed on that side of the operation
     table opposite the hinge.
17   24. The gaming machine enclosure of         “substantially”    Plain and ordinary   “in essence, in total effect,
     claim 23, wherein the operation table                          meaning.             to all intents and purposes”
18   extends from the front door in a
     direction that is substantially
19   transverse with respect to the
     longitudinal axis of the front door.
20
     25. The gaming machine enclosure of
21   claim 23, wherein the operation table
     includes an input button for
     performing a gaming machine
22   operation.
23   26. The gaming machine enclosure of         “substantially”    Plain and ordinary   “in essence, in total effect,
     claim 23, wherein the operation table                          meaning.             to all intents and purposes”
24   substantially extends along the entire
     width of the front door.
25
26   27. The gaming machine enclosure of         “projection”       Plain and ordinary   something that juts or sticks
     claim 23, wherein the operation table                          meaning              out beyond a surface.
27   side corresponding to the recess has a
     length that is less than that of the        “recess”           Plain and ordinary   indentation formed by
28   operation table side corresponding to                          meaning.             cutting out.”
     the projection.
                                                                   59
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 60 of 70



     ‘473 Patent Claims                          Term/Phrase       UEC Proposed           AGA Proposed
 1                                                                 Construction           Construction
     28. The gaming machine enclosure of         “projection”      Plain and ordinary     something that juts or sticks
 2   claim 23, wherein the operation table                         meaning                out beyond a surface.
     side corresponding to the recess has a
 3   depth from the front door that is less      “recess”          Plain and ordinary     indentation formed by
     than that of the operation table side                         meaning.               cutting out.”
 4   corresponding to the projection.

 5   29. The gaming machine enclosure of         “projection”      Plain and ordinary     something that juts or sticks
     claim 23, wherein the asymmetrical                            meaning                out beyond a surface.
 6   front edge corresponding to the
     operation table side corresponding to
 7   the recess includes a portion thereof       “recess”          Plain and ordinary     indentation formed by
     that is concave relative to the front                         meaning.               cutting out.”
 8   door, and the asymmetrical front edge
     corresponding to the operation table
 9   side corresponding to the projection
     includes a portion thereof that is
     convex relative to the front door.
10
11
                     3.        ‘013 Patent Claims
12
     ‘013 Patent Claims                            Term/Phrase       UEC Proposed             AGA Proposed
13                                                                   Construction             Construction
     1. A gaming machine, comprising:              “communicate”     Plain and ordinary       Plain and ordinary
14                                                                   meaning.                 meaning:
     a first box having inner walls;                                                          exchange
15
     a second box housed by the first box, the
16   second box housing a control board that
     includes a central processing unit for
     controlling a game;
17
     a front member having side walls, the
18   front member covering components
     required for executing the game placed at
19   a front portion of the second box while
     the front portion of the second box is
20   closed, and the front member defining a
     first space at the front portion of the
21   second box;

22   a communicating portion provided at the
     front portion of the second box, the
23   communicating portion allowing a
     second space inside the second box to
24   communicate with the first space;

25   a plurality of cables extending from the
     front portion of the second box to the
26   first space;

27   a bonding portion for bonding the
     plurality of cables; and
28
     an exhausting portion provided in a side

                                                                60
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 61 of 70



     ‘013 Patent Claims                               Term/Phrase    UEC Proposed   AGA Proposed
 1                                                                   Construction   Construction
     wall of the front member, the exhausting
 2   portion allowing air sent from the second
     space inside the second box to the first
 3   space to be discharged, wherein the front
     member is arranged to lie such that a first
 4   distance is smaller than a second
     distance, where the first distance starts at
 5   a first inner wall at an end portion of the
     first box to finish at a first side wall at an
 6   end portion of the front member, and the
     second distance starts at a second inner
 7   wall at the opposite end portion of the
     first box to finish at a second side wall at
 8   the opposite end portion of the front
     member;
 9
     wherein the plurality of cables extend out
     of the first space via the exhausting
10   portion; and
11   wherein the bonding portion is arranged
     to lie closer to the exhausting portion
12   between the exhausting portion and the
     front
13   portion of the second box from which the
     plurality of cables start to extend.
14
     2. The gaming machine according to
15   claim 1, further comprising:

16   an extending portion that extends
     forward from a bottom of the second
17   box; and

18   a hinge provided a front end portion of
     the extending portion, the hinge pivotally
19   supporting the
     front member.
20
     3. The gaming machine according to
21   claim 1, further comprising a front door,
     wherein the front door is placed at a front
     of the first box and pivotally supported
22   about an axis that extends along an end
     portion of the first box so as to be in open
23   and closed positions.
24   4. The gaming machine according to
     claim 1, further comprising:
25
     a pressing portion provided in the front
26   member;

27   a support portion facing the pressing
     portion while the front member is in a
28   closed position; and


                                                                61
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 62 of 70



     ‘013 Patent Claims                           Term/Phrase    UEC Proposed   AGA Proposed
 1                                                               Construction   Construction
     a biasing member that biases
 2   the support portion toward the pressing
     portion.
 3
 4   5. The gaming machine according to
     claim 1, further comprising a first sensor
 5   that detects the transition of the front
     member from a closed position to an
 6   open position, wherein the first sensor
     outputs first information related to
 7   releasing of the closed position when the
     front member changes from a closed
 8   position to an open position.

 9   6. The gaming machine according to
     claim 5, further comprising a first
     memory that stores the first information
10   sent from the first sensor.
11   7. The gaming machine according to
     claim 6, further comprising a second
12   memory that stores the first information
     sent from the first sensor.
13
14   8. The gaming machine according to
     claim 5, further comprising a second
15   sensor that detects the transition of the
     front member from a closed position to
16   an open position, wherein the second
     sensor outputs second information related
17   to releasing of the closed position when
     the front member changes from a closed
18   position to an open position.

19   9. The gaming machine according to
     claim 8, wherein the gaming machine is
20   communicatively connected with a
     server, and the second information sent
21   from the second sensor is transmitted to
     the server.
22
23   10. The gaming machine according to
     claim 8, wherein the first box includes a
24   mounting device to which the second
     sensor is attached so as to face a back
25   portion of the second box, and a cutout
     that allows the mounting device to pass is
     provided in the back portion of the
26   second box.
27
28

                                                            62
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 63 of 70



     ‘013 Patent Claims                            Term/Phrase      UEC Proposed                    AGA Proposed
 1                                                                  Construction                    Construction
     11. The gaming machine according to
 2   claim 1, further comprising:

 3   a rotational support portion rotatably
     provided at the front member, wherein
 4
     the second box has a convex portion
 5   provided at a front portion thereof, the
     convex portion extending inside the
 6   second box,

 7   a first end portion of the rotational
     support portion has a first locking part
 8   that locks the convex portion, and

     the rotational support portion is
 9
     switchable between a locked position and
     a released position, wherein
10
     when the rotational support portion is in
11   a locked position, the rotational support
     portion allows the first locking part to
12   lock the convex portion such that the
     front member is maintained in a closed
13   position, and

14   when the rotational support portion is in
     a released position, the rotational support
15   portion allows the first locking part to
     release the convex portion such that the
16   front member is openable.

17   12. The gaming machine according to           “flapping        Plain and ordinary              Plain and ordinary
     claim 11, wherein the first box has a         portion”         meaning:                        meaning:
18   flapping portion that extends from the
     first inner wall to the second inner wall                      [the first box has] a portion   the portion of the shelf
19   and extends downward toward the front                          that extends between the        that extends downward
     portion of the second box, a second end                        inner walls of the cabinet,     toward the front portion
20   portion of the rotational support portion                      and also extends downward       of the second box.
     has a second locking part, and while the                       toward the front portion of
     first locking part locks the convex                            the second box.
21   portion, the second locking part locks the
     flapping portion such that the front
22   member is maintained in a closed
     position.
23
     13. The gaming machine according to
24   claim 1, wherein the front member
     includes a locking device.
25
26
27
28

                                                               63
           Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 64 of 70




 1
 2

 3
 4
 5
 6
                       4.       ‘047 Patent Claims - Constructions
 7
     ‘047 Patent Claims                        Term/Phrase            UEC Proposed               AGA Proposed
 8                                                                    Construction               Construction
     1. A display for a game comprising:       “wherein               Plain and ordinary
 9                                             each of the reel       meaning.                   two or more identical symbols
     a plurality of independently rotatable    sheets includes                                   appearing serially, without
10   reels, rotatable about a common axis;     one symbol                                        any intervening different
                                               appearing serially,                               symbols, on the reel sheet.
11   a respective reel sheet attached          at least two times,
     peripherally to each of the reels, each   without any
12   reel sheet including a plurality of       intervening
     symbols sequentially arranged, for        different symbol”
13   viewing by a player upon stopping
     of rotation of the corresponding
14   reel, wherein                             “each symbol of        Plain and ordinary         every symbol that appears on
     each of the reel sheets includes one      the plurality of       meaning.                   any reel sheet appears on
15   symbol appearing serially, at least       symbols appears                                   every one of the reel sheets.
     two times, without any intervening        on each of the reel    each symbol of the group
16   different symbol, and each symbol         sheets”                of symbols appears on
     of the plurality of symbols appears                              each of the reel sheets.
17   on each of the reel sheets; and

18   a display window for viewing
     symbols on the reels along each of        “a display             Plain and ordinary         When the reels are stopped,
     at least two straight lines when the      window . . .           meaning.                   the display window must
19                                             wherein                                           include a winning state
     reels are stopped, wherein
     alignments on at least one of the         alignments on at                                  (combination that is
20   lines of any of specific combinations     least one of the                                  predefined to constitute a win)
     of the symbols provide a winning          lines of any of                                   on one of the straight lines,
21   state for the player and all other        specific                                          and all other combinations of
     combinations of the symbols on the        combinations of                                   symbols do not include a
22   straight lines do not provide a           the symbols                                       winning state.
     winning state for the player.             provide a winning
23                                             state for the
                                               player and all
24                                             other
                                               combinations of
25                                             the symbols on
                                               the straight lines
26                                             do not provide a
                                               winning state for
27                                             the player”

28

                                                                     64
           Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 65 of 70



     ‘047 Patent Claims                       Term/Phrase             UEC Proposed               AGA Proposed
 1                                                                    Construction               Construction
     2. The display for a game according      “a display              Plain and ordinary         When the reels are stopped,
 2   to claim 1 wherein the display           window . . .            meaning.                   the display window must
     window provides for viewing of the       wherein                                            include a winning state
 3   symbols, when the reels are stopped,     alignments on at                                   (combination that is
     along three straight lines, and          least one of the                                   predefined to constitute a win)
 4   alignments on at least one of the        three straight lines                               on one of the straight lines,
     three straight lines of any of the       of any of the                                      and all other combinations of
 5   specific combinations of the             specific                                           symbols do not include a
     symbols provide a winning state for      combinations of                                    winning state.
 6   the player and all other                 the symbols
     combinations of the symbols on the       provide a winning
 7   three straight lines do not provide a    state for the
     winning state for the player.            player and all
 8                                            other
                                              combinations of
                                              the symbols on
 9
                                              the three straight
                                              lines do not
10                                            provide a winning
                                              state for the
11                                            player”
     3. The display for a game according
12   to claim 2 wherein the display
     includes three reels.
13
     4. The display for a game according
14   to claim 3 wherein any of the specific
     combinations of three of the symbols
15   aligned on diagonal lines, oblique to
     the common axis, a winning state for
16   the player and all other combinations
     of the symbols on the diagonal lines
17   do not provide a winning state for the
     player.
18   8. The display for a game according      “different in color     [wherein each of the       The symbols, as printed on the
     to claim 1 wherein each of the           on each reel”           symbols appearing          reel sheet, must be different
19   symbols appearing serially on each                               serially on each of the    colors. The symbol must be a
     of the reels at least two times                                  reels at least two times   different color on each reel
20   without any intervening different                                without any intervening    (e.g., if there are 5 reels, such
     symbol are different in color on                                 different symbol] have a   symbols will be in 5 different
21   each reel.                                                       color difference on the    colors, one color on each
                                                                      individual reels           reel.)
22
23
24
25
26
      10. The display for a game
27   according to claim 1 wherein one of
     the symbols appearing serially at
28

                                                                     65
           Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 66 of 70



     ‘047 Patent Claims                       Term/Phrase            UEC Proposed                 AGA Proposed
 1                                                                   Construction                 Construction
     least two times, without any             “wherein one of        Plain and ordinary           When the reels are stopped,
 2   intervening different symbol, on at      the symbols            meaning.                     the display window must
     least one of the reels, is part of at    appearing serially                                  include a winning state
 3   least one of the specific                at least two times,                                 (combination that is
     combinations providing a winning         without any                                         predefined to constitute a win)
 4   state for the player when the            intervening                                         on one of the straight lines
     symbol appears on one of the             different symbol,                                   and that must include at least
 5   straight lines.                          on at least one of                                  one of the identical symbols
                                              the reels, is part                                  appearing serially without
 6                                            of at least one of                                  intervention, and all other
                                              the specific                                        combinations of symbols do
 7                                            combinations                                        not include a winning state.
                                              providing a
 8                                            winning state for
                                              the player when
                                              the symbol
 9
                                              appears on one of
                                              the straight lines”
10
11
12
13
14
15
16
17
     13. The display for a game according     “including a           Plain and ordinary           an award table showing the
18   to claim 1 further including a cabinet   cabinet housing        meaning:                     specific combinations of the
     housing the reels and on which an        the reels and on                                    symbols providing a winning
19   award table showing the specific         which an award         including a cabinet          state (combination that is
     combinations of the symbols              table showing the      housing the reels and on     predefined to constitute a win)
20   providing a winning state is             specific               the cabinet an award         printed on or attached to the
     displayed for viewing by the player.     combinations of        table showing the specific   cabinet.
21                                            the symbols            combinations of the
                                              providing a            symbols providing a
22                                            winning state is       winning state is displayed
                                              displayed for          for viewing by the player.
23                                            viewing by the
                                              player”
24
     14. The display for a game according
25   to claim 1 wherein the at least two
     straight lines are parallel to the
     common axis.
26
27
28

                                                                    66
            Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 67 of 70



     ‘047 Patent Claims                         Term/Phrase            UEC Proposed                 AGA Proposed
 1                                                                     Construction                 Construction
     15. The display for a game according
 2   to claim 1 wherein the at least two
     straight lines are oblique to the
 3   common axis.

 4   16. The display for a game according       “wherein the           Plain and ordinary           When the reels are stopped,
     to claim 1 wherein the specific            specific               meaning.                     the display window must
 5   combinations of the symbols                combinations of                                     include a winning state
     providing a winning state include          the symbols                                         (combination that is
 6   any one of the symbols of the              providing a                                         predefined to constitute a win)
     plurality of symbols that appears          winning state                                       on one of the straight lines
 7   identically along any of the straight      include any one                                     and that must include at least
     lines of the display window without        of the symbols of                                   one of the identical symbols
 8   interruption by any other symbol.          the plurality of                                    appearing serially without
                                                symbols that                                        intervention, and all other
 9                                              appears                                             combinations of symbols do
                                                identically along                                   not include a winning state.
                                                any of the straight
10                                              lines of the
                                                display window
11                                              without
                                                interruption by
12                                              any other symbol”

13
14
15
               ‘047 Patent Claims –                    UEC Proposed Construction              AGA Proposed Construction
16      “Printed Matter”‘047 Asserted
                       Claims
17   1. A display for a game comprising:
     a plurality of independently rotatable
18   reels, rotatable about a common axis;
     a respective reel sheet attached                Plain and ordinary meaning.            The italicized term is not entitled
19   peripherally to each of the reels, each reel                                           to patentable weight, as it is printed
     sheet including a plurality of symbols                                                 matter.
20   sequentially arranged, for viewing by a
     player upon stopping of rotation of the
21   corresponding reel, wherein each of the
     reel sheets includes one symbol
22   appearing serially, at least two times,
     without any intervening different symbol,
23   and each symbol of the plurality of
     symbols appears on each of the reel
24   sheets; and
     a display window for viewing symbols on         Plain and ordinary meaning.            The italicized term is not entitled
25   the reels along each of at least two straight                                          to patentable weight, as it is printed
     lines when the reels are stopped, wherein                                              matter.
     alignments on at least one of the lines of
26   any of specific combinations of the
     symbols provide a winning state for the
27   player and all other combinations of the
     symbols on the straight lines do not
28   provide a winning state for the player.

                                                                      67
           Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 68 of 70




 1            ‘047 Patent Claims –                   UEC Proposed Construction     AGA Proposed Construction
       “Printed Matter”‘047 Asserted
 2                    Claims
     2. The display for a game according to        Plain and ordinary meaning.   The italicized term is not entitled
 3   claim 1 wherein the display window                                          to patentable weight, as it is printed
     provides for viewing of the symbols,                                        matter.
 4   when the reels are stopped, along three
     straight lines, and alignments on at least
 5   one of the three straight lines of any of
     the specific combinations of the symbols
 6   provide a winning state for the player
     and all other combinations of the
 7   symbols on the three straight lines do not
     provide a winning state for the player.
 8   3. The display for a game according to        Plain and ordinary meaning.   The italicized term is not entitled
     claim 2 wherein the display includes three                                  to patentable weight, as it is printed
 9   reels.                                                                      matter.
     7. The display for a game according to        Plain and ordinary meaning.   The italicized term is not entitled
10   claim 1 wherein the symbols on each reel                                    to patentable weight, as it is printed
     appearing at least two times without any                                    matter.
11   intervening different symbol, appear
     three times on each reel serially, without
12   any intervening different symbol.
     8. The display for a game according to        Plain and ordinary meaning.   The italicized term is not entitled
13   claim 1 wherein each of the symbols                                         to patentable weight, as it is printed
     appearing serially on each of the reels at                                  matter.
14   least two times without any intervening
     different symbol are different in color on
15   each reel.
     10. The display for a game according to       Plain and ordinary meaning.   The italicized term is not entitled
     claim 1 wherein one of the symbols                                          to patentable weight, as it is printed
16
     appearing serially at least two times,                                      matter.
     without any intervening different symbol,
17   on at least one of the reels, is part of at
     least one of the specific combinations
18   providing a winning state for the player
     when the symbol appears on one of the
19   straight lines.
     13. The display for a game according to       Plain and ordinary meaning.   The italicized term is not entitled
20   claim 1 further including a cabinet                                         to patentable weight, as it is printed
     housing the reels and on which an award                                     matter.
21   table showing the specific combinations
     of the symbols providing a winning state
22   is displayed for viewing by the player.
     14. The display for a game according to       Plain and ordinary meaning.   The italicized term is not entitled
23   claim 1 wherein the at least two straight                                   to patentable weight, as it is printed
     lines are parallel to the common axis.                                      matter.
24   16. The display for a game according to       Plain and ordinary meaning.   The italicized term is not entitled
     claim 1 wherein the specific                                                to patentable weight, as it is printed
25   combinations of the symbols providing a                                     matter.
     winning state include any one of the
26   symbols of the plurality of symbols that
     appears identically along any of the
27   straight lines of the display window
     without interruption by any other
28   symbol.


                                                                68
         Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 69 of 70




 1   RESPECTFULLY SUBMITTED this 19th day of April, 2019.
 2

 3   By:/s/ Andrew Weaver                          By:/s/ Kristin L. Cleveland
         Jay J. Schuttert, Esq.                        J. Stephen Peek, Esq. (1758)
 4       Nevada Bar No. 8656                           Bryce K. Kunimoto, Esq. (7781)
         David W. Gutke, Esq.                          Robert J. Cassity, Esq. (9779)
 5       Nevada Bar No. 9820                           HOLLAND & HART LLP
         EVANS FEARS & SCHUTTERT LLP                   9555 Hillwood Drive, 2nd Floor
 6       2300 West Sahara Avenue, Suite 950            Las Vegas, Nevada 89134
         Las Vegas, NV 89102                           Tel: (702) 669-4600
 7       Telephone: (702) 805-0290                     Fax: (702) 669-4650
         Facsimile: (702) 805-0291                     speek@hollandhart.com
 8                                                     bkunimoto@hollandhart.com
         Andrew Weaver (pro hac vice)                  bcassity@hollandhart.com
 9       Polsinelli PC
         1000 Louisiana Street, 64th Floor             Attorneys for Defendants
10       Houston, TX 77002                             ARUZE GAMING AMERICA, INC.
         Telephone: (713) 374-1600                     AND KAZUO OKADA
11       Facsimile: (713) 374-1601
                                                       Jeffrey S. Love (pro hac vice)
12        Attorneys for Plaintiff                      Kristin L. Cleveland (pro hac vice)
          UNIVERSAL ENTERTAINMENT                      Klarquist Sparkman, LLP
13        CORPORATION                                  One World Trade Center
                                                       121 S.W. Salmon Street, Suite 1600
14                                                     Portland, Oregon 97204
                                                       jeffrey.love@klarquist.com
15                                                     kristin.cleveland@klarquist.com
16                                                     Attorneys for Defendant
                                                       ARUZE GAMING AMERICA, INC.
17
18
19
20
21
22
23
24
25
26
27
28

                                              69
          Case 2:18-cv-00585-RFB-NJK Document 81 Filed 04/19/19 Page 70 of 70


 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and correct copy of the foregoing JOINT CLAIM
 3
     CONSTRUCTION AND PREHEARING STATEMENT UNDER LOCAL PATENT RULE
 4
     1-15 was electronically served on counsel of record this 19th day of April, 2019, using the Court’s
 5
     CM/ECF System.
 6
 7
                                                                /s/ Faith B. Radford
 8                                                        An Employee of Evans Fears & Schuttert LLP
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28



                                                      1
